Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

Agreement and Plan of Reorganization

AGREEMENT AND PLAN OF REORGANIZATION, dated as of February 9, 2008, by and among
VCG Holding Corp., a Colorado corporation (“Parent”), (*NAME CONFIDENTIAL*), a
(*STATE CONFIDENTIAL*) limited liability company and a wholly-owned entity of
Parent (“Sub”), (*NAME CONFIDENTIAL*), Inc., a (*STATE CONFIDENTIAL*)
corporation (the “Target”) (Sub and Target being hereinafter collectively
referred to as the “Constituent Companies”) and (*NAME CONFIDENTIAL*)
(“Controlling Shareholder”).

RECITALS

A. The Boards of Directors and/or Members of Parent, Sub and Target have
approved the acquisition of Target by Parent.

B. The Boards of Directors and/or Members of Parent, Sub and Target have
approved the merger of Target into Sub (the “Merger”), pursuant to the Agreement
of Merger set forth in Schedule B hereto (“Agreement of Merger”) and the
transactions contemplated hereby, in accordance with the applicable provisions
of the statutes of the States of (*STATE CONFIDENTIAL*) and Colorado which
permit such Merger.

C. For federal income tax purposes, it is intended that the Merger shall qualify
as reorganization with the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”).

D. Each of the parties to this Agreement desires to make certain
representations, warranties and agreements in connection with the Merger and
also to prescribe various conditions thereto.

AGREEMENT

Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

ARTICLE I

THE MERGER

1.1 The Merger. At the Effective Time (as defined in Section 1.2) and subject to
the terms and conditions of this Agreement and the Agreement of Merger, Target
shall be merged into Sub and the separate existence of Target shall thereupon
cease, in accordance with the applicable provisions of the (*STATE
CONFIDENTIAL*) Business Corporation Act of the State of (*STATE CONFIDENTIAL*)
(the “(*NAME CONFIDENTIAL*)”) and the (*STATE CONFIDENTIAL*) Limited Liability
Company Act (the “(*NAME CONFIDENTIAL*)”) and the Colorado Business Corporation
Act of the State of Colorado (the “CBCA”).

(b) Sub will be the Surviving Company in the Merger (sometimes referred to
herein as the “Surviving Company”) and will continue to be governed by the laws
of the State of (*STATE CONFIDENTIAL*), and the separate corporate existence of
Sub and all of its rights, privileges, immunities and franchises, public or
private, and all its duties and liabilities as a corporation organized under the
(*NAME CONFIDENTIAL*), will continue unaffected by the Merger.

(c) The Merger will have the effects specified by the (*NAME CONFIDENTIAL*) and
the CBCA.

1.2 Effective Time. As soon as practicable following fulfillment or waiver of
the conditions specified in Article VII and Article VIII hereof, and provided
that this Agreement has not been terminated or abandoned pursuant to Article IX
hereof, the Constituent Companies will cause a Certificate of Merger (the
“Certificate of

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/reorg plan redlined.doc

MAG - V.8 FINAL

2/9/08



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Merger”) and, if necessary, Articles of Merger (the “Articles of Merger”) to be
filed with the office of the Secretary of State of the State of (*STATE
CONFIDENTIAL*) and comply with all requirements for a merger as provided in the
(*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*), and will cause the Agreement of
Merger together with a duly executed Certificate of Approval of Merger and, if
necessary, Articles of Merger, certificates of the officers of Parent and the
Constituent Companies and tax clearance certificates to be filed with the office
of the Secretary of State of the State of Colorado, as required by the CBCA.
Subject to and in accordance with the laws of the States of (*STATE
CONFIDENTIAL*) and Colorado, the Merger will become effective at the date and
time the Certificate of Merger and, if necessary, Articles of Merger, is filed
with the office of the Secretary of State of the State of (*STATE CONFIDENTIAL*)
or such later time or date as may be specified in the Certificate of Merger
and/or Articles of Merger (the “Effective Time”). Each of the parties will use
its best efforts to cause the Merger to be consummated as soon as practicable
following the fulfillment or waiver of the conditions specified in Articles VII
and VIII hereof.

ARTICLE II

THE SURVIVING COMPANY

2.1 Articles of Organization. The Articles of Organization of Sub as in effect
immediately prior to the Effective Time shall be the Articles of Organization of
the Surviving Company after the Effective Time.

2.2 Operating Agreement. The Operating Agreement of Sub as in effect immediately
prior to the Effective Time shall be the Operating Agreement of the Surviving
Company after the Effective Time.

2.3 Managers. From and after the Effective Time, the Managers of Sub shall be
the Managers of the Surviving Company.

ARTICLE III

CONVERSION OF SHARES

3.1 Conversion of Target Shares in the Merger. Pursuant to the Agreement of
Merger, at the Effective Time, by virtue of the Merger and without any action on
the part of any holder of any capital stock of Target:

(a) all shares of Common Stock of Target (“Target Common Stock”) owned by Parent
or any subsidiary of Parent or Target shall be cancelled and shall cease to
exist from and after the Effective Time; and

(b) each remaining issued and outstanding share of Target Common Stock shall,
subject to Section 3.3(e) hereof, be converted into, and become exchangeable
for, the number of shares of validly issued, fully paid and nonassessable common
stock, without par value, of Parent (“Parent Common Stock”) equal to the
Conversion Ratio. In this Agreement, the term “Conversion Ratio” means a
fraction, whereby the Numerator is equal to (i) 50% of the Purchase Price, as
set forth in Section 3.4, divided by the Per Share Price which is (ii) the
10-day volume weighted average closing sale price (determined as set forth in
Schedule 3.1(b)) of a share of Parent Common Stock as reported on NASDAQ under
the trading symbol “VCGH” (the “Average Price”) for the 10 trading days
immediately preceding the day which is 1 calendar day prior to the date of
execution of this Agreement but in no event less than $11.00 per share and the
Denominator which is equal to the sum of the number of shares of Target Common
stock issued and outstanding as of the date of this Agreement. The consideration
referred to in this Section 3.1, together with any cash payments in lieu of
fractional shares as provided herein, is hereinafter referred to as the “Merger
Consideration.”.

3.2 Status of Sub Shares. At the Effective Time, by virtue of the Merger and
without any action on the part of any holder of any membership interest of Sub,
each issued and outstanding interest of Sub shall continue unchanged and remain
outstanding as a share of common stock of the Surviving Company.

3.3 Exchange of Company Capital Stock Certificates. (a) On or prior to the
Closing Date, Parent shall make available to the Escrow Agent the certificates
representing shares of Parent Common Stock required to effect the exchange
referred to in Section 3.3(b). Parent shall also make available to the Escrow
Agent the cash required as set forth in 3.5 below and to make the cash payments
in lieu of fractional shares referred to in Section

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

3.3(e) below. Shares of Parent Common Stock into which shares of Target Common
Stock shall be converted in the Merger shall be deemed to have been issued at
the Effective Time.

(b) From and after the Effective Time, each holder of a certificate which
immediately prior to the Effective Time represented outstanding shares of Target
Common Stock are granted by reason of the Merger under the CBCA shall be
entitled to receive in exchange therefor upon surrender thereof to (*NAME AND
ADDRESS CONFIDENTIAL*) (the “Escrow Agent”), a certificate or certificates
representing the number of whole shares of Parent Common Stock into which such
holder’s shares of Target Common Stock were converted pursuant to Section 3.1
and cash in lieu of any fractional shares of such Parent Common Stock pursuant
to Section 3.3(e) plus that portion of the cash set forth in 3.5 below as
represented by each shareholder of shares surrendered of the total shares of
Target set forth as to the Denominator in 3.1(b) above. From and after the
Effective Time, Parent shall be entitled to treat the certificates which
immediately prior to the Effective Time represented shares of Target Common
Stock and which have not yet been surrendered for exchange as evidencing the
ownership of the number of full shares of Parent Common Stock into which the
shares of Target Common Stock represented by such certificates shall have been
converted pursuant to Section 3.1, notwithstanding the failure to surrender such
certificates. However, notwithstanding any other provision of this Agreement,
until holders or transferees of certificates which immediately prior to the
Effective Time represented shares of Target Common Stock have surrendered them
for exchange as provided herein, no dividends shall be paid with respect to any
shares represented by such certificates and no payment for fractional shares
shall be made. Upon surrender of a certificate which immediately prior to the
Effective Time represented outstanding shares of Target Common Stock, there
shall be paid to the holder of such certificate the amount of any dividends
which theretofore became payable, but which were not paid by reason of the
foregoing, with respect to the number of whole shares of Parent Common Stock
represented by the certificate or certificates issued upon such surrender. If
any certificate for shares of Parent Common Stock is to be issued in a name
other than that in which the certificate, which immediately prior to the
Effective Time represented shares of Target Common Stock, surrendered in
exchange therefor is registered, it shall be a condition of such exchange that
the person requesting such exchange shall pay any transfer or other taxes
required by reason of the issuance of certificates for such shares of Parent
Common Stock in a name other than that of the registered holder of any such
certificate surrendered.

(c) Intentionally Left Blank

(d) As soon as practicable after the Effective Time, the Escrow Agent shall mail
to each holder of record of a certificate or certificates that immediately prior
to the Effective Time represented outstanding shares of Target Common Stock
(collectively, the “Target Certificates”) (i) a form letter of transmittal
(which shall specify that delivery shall be effected, and risk of loss and title
to Target Certificates shall pass, only upon actual delivery of Target
Certificates to the Escrow Agent) and (ii) instructions for use in effecting the
surrender of Target Certificates in exchange for certificates representing
shares of Parent Common Stock. Upon surrender of Target Certificates for
cancellation to the Escrow Agent, together with a duly executed letter of
transmittal and such other documents as the Escrow Agent shall require, the
holder of such Target Certificates shall be entitled to receive in exchange
therefor a certificate representing that number of whole shares of Parent Common
Stock into which the shares of Target Common Stock represented by Target
Certificates so surrendered shall have been converted pursuant to the provisions
of Section 3.1, and Target Certificates so surrendered shall forthwith be
cancelled. Notwithstanding the foregoing, neither the Escrow Agent nor any party
hereto shall be liable to a holder of shares of Target Common Stock for any
shares of Parent Common Stock or dividends or distributions thereon delivered to
a public official pursuant to applicable escheat laws.

(e) Notwithstanding any other provision of this Agreement or the Agreement of
Merger, no certificates or scrip for fractional shares of Parent Common Stock
shall be issued upon the surrender for exchange of Target Certificates pursuant
to this Article III in the Merger or upon any exchange made pursuant to
Section 4.4 hereof and no Parent Common Stock dividend, stock split or interest
shall relate to any fractional security, and such fractional interests shall not
entitle the owner thereof to vote or to any other rights of a security holder.
In lieu of any such fractional shares, each holder of Target Common Stock and
each Optionholder who has executed an Option Termination Agreement under
Section 4.4 hereof who would otherwise have been entitled to a fraction of a
share of Parent Common Stock (i) upon surrender of Target Certificates for
exchange pursuant

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

to this Article III, or (ii) pursuant to Section 4.4 hereof, as applicable,
shall be entitled to receive from the Escrow Agent a cash payment in lieu of
such fractional share equal to such fraction multiplied by the Per Share Price
set forth at 3.1(b)(ii).

(f) (i) After the Effective Time and the Closing, at the expiration of one
(1) year but not prior thereto, and within 10 days and not thereafter (the “Put
Period”), the Target Shareholders, or in the event the shares acquired herein
(the “Merger Shares” which is the number of shares in the Numerator as set forth
in 3.1(b)) have been transferred by the Target Shareholders to a Purchasing
Shareholder (collectively hereafter the “New Shareholders”) shall have the right
to give notice to Parent of their desire to surrender their remaining Merger
Shares herein thereafter (the “Put Shares”) for a minimum price per share (the
“Put Price”), determined by dividing the Total Put Price by the Put Shares, as
determined in accordance with the following formula:

Formula for the “Total Put Price”

Total Put Price, defined as the Net Earnings as set forth in Section 3.4 x
3.190909 less 50% of the Purchase Price as set forth in Section 3.4.

(Example: Assumed facts:

 

  1. Net Earnings $5,500,000

 

  2. Purchase Price $20,300,000

The Total Put Price is $7,400,000.

($5,500,000 x 3.190909) - $10,150,000 = $7,400,000)

provided, however, the sum of any of the Merger Shares that are sold during the
Put Period shall be reduced from the Total Put Price; further provided, however,
if Parent’s Average Price per share is equal to or greater than the Termination
Price during the Put Period, as determined in the formula below:

Formula for the “Termination Price”

The Termination Price is defined as the Net Earnings set forth in Section 3.4
multiplied by 4.690909 less the cash received as set forth in Section 3.5
divided by the Merger Shares, the Put Provision shall be terminated subject to
the Lock-Out Period provisions and the formula set forth herein.

(Example

The Net Earnings are $5,500,000. The cash received was $10,150,000. The Merger
Shares are 922,727. [($5,500,000 x 4.690909) - $10,150,000] - 922,727 = $16.96
Per Share.)

then, any of the Merger Shares not sold at the Termination Price below the
50,000 shares that could have been sold free of the Lock-Up Provision set forth
in Section 3.3(g) during Months 4 through 12 of the Put Period shall be treated
as having been sold at the Termination Price, which sum shall reduce the Total
Put Price.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

[This space intentionally left blank.]

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

An Example of the calculation of (f)(i) above is as follows:

(Example

Assume the following facts:

 

1.    922,727 Merger Shares 2.    Termination Price is attained during 3 months
of the Put Period between the 4th and 12th month of the Put Period. 3.    70,000
Merger Shares sold at or above the Termination Price for a sum of $1,330,000 (an
average price of $19 per share) during the Put Period. 4.    100,000 shares sold
below the Termination Price for a total of $1,100,000 5.    Termination Price is
$16.96 6.    Total Put Price is $7,400,000

Based on the facts as stated above, the Put Shares may be surrendered to the
Parent at $5.37 per share (the Put Price), calculated as follows:

 

1.    $ 7,400,000    Total Put Price (see 6 above) for purposes of the Put
Provision 2.    ($1,330,000)    The total sales price of 70,000 Merger Shares
sold at or above the Termination Price (average price of $19 per share) (see #3
above) 3.    ($1,356,800)    The value of the Merger Shares not sold which could
have been sold during the 3 months of the Put Period when the Average Price was
equal to or greater than the Termination Price (the New Shareholders could have
sold 150,000 Merger Shares during said period but only sold 70,000 Merger
Shares) (150,000 - 70,000 x $16.96) 4.    ($1,100,000)    The value of the
100,000 Merger Shares sold by the New Shareholders during the Put Period below
the Termination Price (average price of $11.00 per share) (see #4 above) 5.    $
3,613,200    Total amount due for the Put Shares which is now the reduced total
Put Price 6.    922,727    Total Merger Shares 7.    (70,000)    Sold in #2
above 8.    (80,000)    Could have been sold in #3 above 9.    (100,000)    Sold
in #4 above    672,727    Total Put Shares (total remaining Merger Shares not
sold or deemed sold) 10.    3,613,200 ÷ 672,727 = $5.37 per share)

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(ii) In the event the New Shareholders shall elect to exercise their rights
pursuant to the Put Provision, Parent shall have ninety (90) days from receipt
of said notice to pay the New Shareholders such Put Price times the number of
Put Shares surrendered, with interest at 10% per annum to be paid from the date
of such notice until paid in full. During the Put Period, as set forth in the
Put Provision, the Parent agrees to reserve a sum equal to the Total Put Price,
as defined above, in twelve (12) equal installments in order to have available
funds to pay the New Shareholders should they exercise their rights pursuant to
the Put Provision, with no interest thereon; provided, however, that upon the
Termination of the Put Provision or reduction of the Total Put Price, the Parent
shall no longer be required to reserve said sums in excess of the Total Put
Price, as reduced.

(iii) Any shares transferred pursuant to the Put Provision will be transferred
free and clear of all liens and encumbrances and the New Shareholders will
execute all documents necessary to convey same as set forth herein.

(iv) The Put Provision shall be attached to said shares received pursuant to
this Agreement and shall not be separate from said shares.

(g) The New Shareholders’ shares which are the subject of this Agreement shall
be the subject of the Lock-Up Agreement as set forth on Schedule 3.3(g) (the
“Lock-Up Provision”).

(h) The shares transferred pursuant to this Plan shall be legended to contain
the provisions set forth in Sections 3.3(f) and (g), as shown in Schedule
3.3(h). The legend, Put Provision, and Lock-Up Provision shall be removed as and
when said shares shall be sold in the open market.

3.4 Purchase Price. The Purchase Price shall be the product rounded to the
nearest dollar of 3.690909 times the Net Earnings of the Target calculated in
accordance with GAAP consistently applied for the previous successive twelve
(12) months prior to the execution of this Agreement. [For example: Assuming the
prior 12 months Net Earnings are $5,500,000, the Purchase Price shall be
$20,300,000. ($5,500,000 x 3.690909).

3.5 Cash Portion of Purchase Price. Fifty (50%) Percent of the Purchase Price
rounded to the nearest dollar as set forth in Section 3.4 above shall be paid in
cash at the Closing.

3.6 Closing of Transfer Books. From and after the Effective Time, the stock
transfer books of Target shall be closed and no transfer of shares of Target
Common Stock shall thereafter be made. If, after the Effective Time, Target
Certificates are presented to Parent, they shall be cancelled and exchanged for
the Merger Consideration in accordance with the procedures set forth in this
Article III.

3.7 Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement shall take place (a) at the offices of Target’s counsel at 10:00
a.m., local time, on the earlier of (i) May 1, 2008, but not before the
conditions set forth in Articles VII and VIII are fulfilled or waived and
(ii) the third business day immediately following the date on which the last of
the conditions set forth in Articles VII and VIII hereof are fulfilled or
waived, or (b) at such other time and place and on such other date as Parent and
Target shall agree (the “Closing Date”).

ARTICLE IV

FURTHER AGREEMENTS

4.1 Transition Period. Controlling Shareholder and (*NAME CONFIDENTIAL*) hereby
covenant that they shall from the Closing and for one hundred twenty
(120) consecutive days thereafter assist Sub in every reasonable manner in the
transition of the day-to-day operations of the Target. The assistance shall
include, but not be limited to, physical presence at the Target facility, and
good faith activities including phone calls, face to face meetings, and other
such activities to assist Sub in the transition for one hundred twenty
(120) days immediately after the Closing.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

4.2 Non-Competition Agreement. At or prior to the Closing, (i) Controlling
Shareholder and (*NAME CONFIDENTIAL*) shall execute non-competition agreements
(the “Covenants Not to Compete”) in the form attached as Schedule 4.2(a) and
4.2(b) hereto.

4.3 Delivery into Escrow. The parties agree to execute the Escrow Agreement as
attached hereto on Schedule 4.3 and to allow (*NAME CONFIDENTIAL*) to act as
Escrow Agent according to the terms set forth therein.

4.4 Options. On or prior to the Closing, Target and Controlling Shareholder
shall obtain the agreement (“Option Termination Agreements”), in substantially
the form attached hereto as Schedule 4.4, of each of the holders
(“Option-holders”) of outstanding options (“Options”) to purchase Target Common
Stock listed in Schedule 5.3(c), to the termination of the Options held by such
Optionholder upon the Merger in consideration for the receipt, promptly
following the Effective Time, of a number of shares of Parent Common Stock equal
to (a) the product of (i) the Conversion Ratio, and (ii) the number of shares of
Target Common Stock subject to each such Option held by such Optionholder, minus
(b) the number of shares of Target Common Stock subject to each such Option held
by such Optionholder, multiplied by the exercise price of the Option, divided by
the Valuation Price. Cash payments in lieu of fractional shares will be made in
the manner provided for in Section 3.3(e) hereof.

4.5 Post-Closing Adjustments. (a) For the purpose of this Agreement, the “Net
Book Value” shall be the amount by which the aggregate book amount of the total
assets of Target and its subsidiaries on a consolidated basis at the Effective
Time, as determined in accordance with this Section 4.5 and as shown on the
Closing Balance Sheet (as hereinafter defined in Section 4.5(b)) exceeds the
aggregate book amount of the total liabilities of Target and its subsidiaries on
a consolidated basis at the Effective Time, as determined in accordance with
this Section 4.5 and as shown on the Closing Balance Sheet.

(b) The Net Book Value shall be determined in U.S. Dollars from statements of
total assets and total liabilities of Target and its subsidiaries on a
consolidated basis as of the Effective Time (the “Closing Balance Sheet”). The
Closing Balance Sheet shall be prepared by Controlling Shareholder and audited
at the Surviving Company’s expense. The inventory of Target and its subsidiaries
on a consolidated basis shall be determined pursuant to a physical count, or
such other procedures as may be mutually agreed upon.

(c) For the purpose of this Agreement, the Net Earnings (“Net Earnings”), as set
forth in Section 3.4 hereof, for the previous twelve (12) successive months
shall be recalculated in accordance with GAAP so as to allow for a verification
of the Purchase Price, as used herein (“Closing Net Earnings”).

(d) The Closing Balance Sheet and the Closing Net Earnings shall be prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a basis consistent with those applied in the preparation of the
Financial Statements (as defined in Section 5.3(h) hereof) (to the extent that
the principles applied in the preparation thereof were in accordance with GAAP)
and auditing procedures will be carried out in accordance with generally
accepted auditing standards or as Parent, Target and Controlling Shareholder
have otherwise herein agreed.

(e) The parties shall cooperate in the preparation of the Closing Balance Sheet
and the Closing Net Earnings and the compilation of the information to be used
in the preparation thereof, and shall use their respective best efforts to cause
their respective accountants to make available to each other their respective
work papers with respect to the Closing Balance Sheet and Closing Net Earnings.
The Closing Balance Sheet and Closing Net Earnings shall contain the draft
opinion of the Target’s accountants, addressed to Parent and Target, which shall
be unqualified.

(f) Controlling Shareholder shall use his best efforts to cause the Closing
Balance Sheet and Closing Net Earnings to be delivered to Parent no later than
75 days next following the Effective Time.

(g) Parent shall have forty five (45) days after receipt by it of the Closing
Balance Sheet and Closing Net Earnings (the “Dispute Period”) to dispute any of
the elements of such Closing Balance Sheet and Closing Net Earnings (a
“Dispute”). If Parent does not give written notice of a Dispute (a “Dispute
Notice”) to Controlling Shareholder within the Dispute Period, such Closing
Balance Sheet and Closing Net Earnings shall be deemed to

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

have been accepted by Parent in the form in which it was delivered by
Controlling Shareholder and shall be final and binding upon the parties in the
absence of fraud or manifest error. In the event Parent does not agree with any
amount or element reflected on the Closing Balance Sheet or Closing Net
Earnings, Parent may give Controlling Shareholder a Dispute Notice within the
Dispute Period, setting forth in reasonable detail the elements and amounts with
which it disagrees, and Controlling Shareholder and Parent shall, within thirty
(30) days after receipt by Controlling Shareholder of such Dispute Notice,
attempt to resolve such Dispute and agree in writing upon the final content of
such Closing Balance Sheet and Closing Net Earnings. In the event that
Controlling Shareholder and Parent are unable to resolve any such Dispute within
such thirty (30) day period, then the certified public accounting firm of (*NAME
AND ADDRESS CONFIDENTIAL*) [a third accounting firm] (the “Arbitrating
Accountant”) shall be employed as arbitrator hereunder to settle such Dispute as
soon as practicable. In connection with the resolution of any Dispute, the
Arbitrating Accountant shall have access to all documents and facilities
necessary to perform its functions as arbitrator. The Arbitrating Accountant’s
function shall be to conform the Closing Balance Sheet and Closing Net Earnings
to the standards required by the terms and provisions of this Section 4.5. The
Arbitrating Accountant’s determination with respect to any Dispute shall be
final and binding upon the parties hereto. Controlling Shareholder and Parent
shall each pay one-half of the fees and expenses of the Arbitrating Accountant.
Following the resolution of any Disputes, the Closing Balance Sheet and Closing
Net Earnings shall be revised to reflect such resolution. Following such
resolution, or, if there are no Disputes, following the expiration of the
Dispute Period, Controlling Shareholder shall cause the Closing Balance Sheet
and Closing Net Earnings, containing the signed unqualified opinion of Target’s
accountants, to be issued and delivered to Parent.

(h) In the event the Net Book Value is less than $50,000.00 from the Statements
as presented by Target, then Parent shall, as soon as is practicable after the
delivery in final form to Parent of the Closing Balance Sheet in accordance with
Section 4.5 hereof, make a written demand on Controlling Shareholder for the
amount by which the actual Net Book Value is less than $50,000.00 from the
Statements as presented by the Target and such amount shall be paid by
Controlling Shareholder to Parent by one-half ( 1/2) of said amount being
returned to Parent of the Parent Common Stock transferred herein pursuant to
Section 3.1(b), and the other one-half ( 1/2) of such amount after the release
of such shares of Parent Common Stock shall be paid by Controlling Shareholder
to Parent in cash within three business days after the return of such shares of
Parent Common Stock. Controlling Shareholder’s obligation to make payments
pursuant to this Section 4.5 is independent of, and in addition to, the
indemnity obligations set forth in Article IX of this Agreement, and will not in
any way be subject to the limitations referred to in Section 9.3 hereof.

(i) In the event the Purchase Price is less than the amount determined in
Section 3.4, then Parent shall, as soon as is practicable after the delivery in
final form to Parent of the Closing Net Earnings in accordance with this
Section 4.5 hereof, make a written demand on Controlling Shareholder for the
amount by which the Purchase Price is less than the Purchase Price as set forth
in Section 3.4, calculated in the same manner, and such amount shall be paid by
Controlling Shareholder to Parent by one-half ( 1/2) of said amount being
returned to Parent of the Parent Common Stock transferred herein pursuant to
Section 3.1(b), and the other one-half ( 1/2) of such amount after the release
of such shares of Parent Common Stock shall be paid by Controlling Shareholder
to Parent in cash within three business days after the return of such shares of
Parent Common Stock. Controlling Shareholder’s obligation to make payments
pursuant to this Section 4.5 is independent of, and in addition to, the
indemnity obligations set forth in Article IX of this Agreement, and will not in
any way be subject to the limitations referred to in Section 9.3 hereof. The
repayment of the shares of Parent Common Stock and the cash due as set forth
herein shall be calculated in the same manner as provided for in this Agreement.

4.6 Fixed Asset Inventory. On or prior to the Closing Date, Target will conduct
an inventory of each of the fixed assets of Target and its subsidiaries with an
individual net book value of $2000 or more, and there shall be at the time of
Closing a minimum inventory valued at $10,000.00.

4.7 Special Permits. (*NAME CONFIDENTIAL*) holds at (*ADDRESS CONFIDENTIAL*) a
Sexually Oriented Business license (“SOB license”) issued under (*CODE
CONFIDENTIAL) of the (*COUNTY CONFIDENTIAL*) City Code and Permits issued by the
(*STATE CONFIDENTIAL*) Alcoholic Beverage Commission to sell and provide liquor
for onsite consumption (“(*NAME CONFIDENTIAL*) permit”)( collectively “special
permits”). Said special permits are not transferable.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

The Parties hereto agree that they will cooperate with the issuing agencies
whose consent is required to obtain the issuance of new special permits to the
Sub as survivor of the Merger hereunder prior to and as a condition of closing
hereunder, provided (*NAME CONFIDENTIAL*) is not required to cancel or surrender
its special permits until such time as this transaction closes and for the
instantaneous issuance of a SOB permit to the Sub. The Parties recognize that
(*CODE CONFIDENTIAL) and the City of (*CITY CONFIDENTIAL*) require the
cancellation of (*NAME CONFIDENTIAL*) SOB license at (*ADDRESS CONFIDENTIAL*) as
a condition to issue a new SOB license for the Sub at (*ADDRESS CONFIDENTIAL*)
and such new license is effective when issued and must be picked up and paid for
immediately upon issuance. Failure by the Sub to do so shall cause substantial
damage to (*NAME CONFIDENTIAL*) and Controlling Shareholder. Accordingly, the
Parent and Sub warrant and represent they shall timely attempt to obtain such
SOB license and the acceptance of such SOB license and the right granted by
(*NAME CONFIDENTIAL*) to sell alcoholic beverages under the same terms and
conditions as the Target shall constitute an event of Closing. The Parties
recognize the (*NAME CONFIDENTIAL*) permits may require the operation after
Closing by Sub under (*NAME CONFIDENTIAL*) Permits with the permission of the
(*STATE CONFIDENTIAL*) Alcoholic Beverage Commission. The Parties shall fully
cooperate with each other and the regulatory agencies/governmental entities
referenced above to effectuate the issuance of new Special Permits contemplated
hereunder.

4.8 Articles of Merger. The Sub as the surviving (*STATE CONFIDENTIAL*) entity
shall upon Closing file Articles of Merger are provided in Exhibit 4.8, attached
hereto and incorporated into this Plan at length, the same as if fully copied
and set forth herein.

4.9 Certificates of Formation of Sub. The Sub, as the surviving (*STATE
CONFIDENTIAL*) entity, Certificate of Formation are provided in Exhibit 4.9,
attached hereto and incorporated into this Plan at length, the same as if fully
copied and set forth herein.

4.10 Shareholder Approval. This Plan will be submitted for approval separately
to the shareholders of the Sub and the Target in the manner provided by the laws
of (*STATE CONFIDENTIAL*).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 General Statement. The parties make the representations and warranties to
each other which are set forth in this Article V. The survival of all such
representations and warranties shall be in accordance with Section 10.1 hereof.
All representations and warranties of the parties are made subject to the
exceptions which are noted in the respective schedules delivered by the parties
to each other concurrently herewith.

5.2 Representations and Warranties of Parent and Sub. Parent and Sub jointly and
severally represent and warrant to Target, as of the date hereof and at the
Effective Time, and the Closing as follows:

(a) Parent and Sub are corporations or other legal entities duly formed, validly
existing and in good standing under the laws of the State of Colorado and
(*STATE CONFIDENTIAL*), respectively. Both Parent and Sub have the requisite
corporate power to execute and deliver this Agreement and to carry out the
transactions contemplated hereby. If necessary, the Parent and Sub are duly
qualified as a foreign corporation in good standing in each jurisdiction in
which the conduct of their business requires such qualification.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(b) The execution, delivery and performance by the Parent and Sub of this
Agreement and the transactions contemplated hereby are within the powers of the
Parent and Sub and have been duly authorized by all necessary action. This
Agreement constitutes a valid and binding obligation of the Parent and Sub,
enforceable against the Parent and Sub in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws of general application affecting the enforcement of
creditors’ rights generally.

(c) Prior to the performance by the Parent and Sub of this Agreement and the
consummation of the transactions contemplated hereby, the Parent and Sub shall
have filed or will have obtained waivers in lieu of filing or have obtained the
required approval of or given notice to any governmental or regulatory body,
agency or official, as required, to consummate their obligations pursuant to
this Agreement, including but not limited to obtaining the License from the City
of (*CITY CONFIDENTIAL*) pursuant to (*CITY CONFIDENTIAL*) City Code,
Section (*CODE CONFIDENTIAL), allowing Parent and Sub to have the right to
operate the business of Target in the same manner and with the same rights as
Target prior to the merger.

(d) Neither the execution, delivery and performance by the Parent and Sub of
this Agreement, nor the consummation of the transactions contemplated hereby,
will violate, conflict with, or result in a breach of any provision of the
charter or the articles of organization or by-laws or operating agreement of the
Parent or Sub or of any applicable law, regulation, rule, order, judgment,
decree or writ of any foreign, federal, state or local governmental or
regulatory authority or body or court.

(e) Neither the execution, delivery and performance by the Parent and Sub of
this Agreement, nor the consummation of the transactions contemplated hereby,
will result in a default (or give rise to any penalty or give to any third party
a right of termination, cancellation, acceleration or result in the creation of
any material encumbrance) under any of the terms, conditions or provisions of
any material contract to which the Parent or Sub are a party or by which either
of them is bound.

(f) Parent and Sub hereby warrant that no broker, finder, or investment banker
is entitled to any brokerage, finders or other fee of commission in connection
with the transaction contemplated by this Agreement based upon arrangements made
by or on behalf of the Parent or Sub.

(g) Parent and Sub have made all required SEC filings and they contain no untrue
statements. Parent and Sub represent that the transactions contemplated herein
and the sale/transfer of shares hereunder is in compliance with and will be
compliant at the time of Closing with all applicable state and federal
securities laws, including the Securities Act of 1933 and the Securities
Exchange Act of 1934. All actions will be taken to ensure that the Parent common
stock issued hereunder to Controlling Shareholder will be registered under said
laws and freely marketable (without restriction except in the Lockup Provision
hereof). Parent and Sub will timely file all necessary documents to ensure
compliance with this representation, including all filings, forms, and notices
required by the SEC, the stock exchange/index on which the stock is traded,
Colorado, and (*STATE CONFIDENTIAL*).

(h) Neither the Parent nor the Sub has suffered any adverse change in their
business, operations, or financial conditions nor become aware of any event
which may result in any such adverse change.

(i) Parent and Sub have made no untrue statement or omission of material fact in
this Agreement, the Agreement of Merger or in any Registration Statements.

(j) In accordance with Article VII hereof, by the date of the Closing, the
Parent and Sub shall have reviewed the books and records of Target and have
completed their Due Diligence and shall be satisfied with such Due Diligence
inspection, or Parent and Sub shall have provided notice of any deficiencies to
Target in accordance with Article VII hereof.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(k) Parent and Sub understand the stock of (*NAME CONFIDENTIAL*) being acquired
is not registered with the SEC or the State of (*STATE CONFIDENTIAL*). The
acquiring company, the Sub, is a bona fide (*STATE CONFIDENTIAL*) resident as a
(*STATE CONFIDENTIAL*) limited liability company and domiciled in the State of
(*STATE CONFIDENTIAL*). This Agreement and Plan of Reorganization was executed
by Sub and delivered to Sub in (*STATE CONFIDENTIAL*) solely. Sub intends that
the (*NAME CONFIDENTIAL*) stock will cease to exist upon merger into Sub and Sub
has no intent to divide, resell, or otherwise distribute said stock among or to
persons anywhere and, if so, not to persons not domiciled in the State of
(*STATE CONFIDENTIAL*).

(l) (i) Securities Representations/Obligations. The Parent and Sub, on their
behalf and on behalf of all predecessor corporations, represent that they are in
good standing under all applicable federal and state securities law, including
but not limited to the Securities Act of 1993 as a amended (the “Securities
Act”), the Securities Act of 1934 as amended (the “Exchange Act”) and the
regulations promulgated thereunder and have filed all requisite filings with the
Securities and Exchange Commission or any other federal or state agencies and
administrators, stock exchanges, and stock quotation and bulletin board services
necessary for its continued existence and issuance, trading, or marketing of its
share (herein “Securities Facilitators”), including the shares contemplated to
be delivered to Controlling Shareholder under this Plan. The Parent and Sub
represent that they are not aware of any delinquency or late filing notices from
any Securities Facilitators, or any notice received from any other party
notifying the Parent and/or Sub of imminent or pending investigation or review
to be commenced against the Parent and/or Sub. The Parent and Sub represent that
there are no securities matters pertaining to them that is materially adverse to
the value of their stock and this Plan. The Parent and Sub represent that this
merger, acquisition or transaction, complies with the Exchange Act and the
Securities Act and that all actions related to registration, trading, and
distribution of stock of the Parent and Sub contemplated hereunder have complied
with all applicable federal and state securities law including the Exchange Act
and the Securities Act. The Parent and Sub shall hereby indemnify (*NAME
CONFIDENTIAL*). and (*NAME CONFIDENTIAL*) from any violations of securities laws
up and through and including the Effective Date of the Plan, including those to
be done in contemplation of this Plan or to effectuate same.

(ii) Plan/Securities and Exchange Commission Compliance. The parties to this
merger warrant mutually that they will follow all necessary procedure under the
requirements of federal, Colorado, and (*STATE CONFIDENTIAL*) securities law and
the related supervisory commissions to ensure this Plan is properly processed to
comply with all federal and state requirements to take full advantage of any
lawful or applicable exemption for registration but that the responsibility for
same and the costs for same shall be borne by Sub.

(iii) Registration of (*NAME CONFIDENTIAL*) Shares.

(a) Registration of (*NAME CONFIDENTIAL*) Shares. The Parent and Sub hereby
agree to file, at their cost and expense, as soon as reasonably practicable,
but, in no event later than thirty (30) days from the Closing Date, a
registration statement on Form S-3, if reasonably practicable, or on any
appropriate form under the Securities Act with respect to all of (*NAME
CONFIDENTIAL*) Shares to be acquired hereunder (“(*NAME CONFIDENTIAL) shares”)
(the “Registration Statement”). The Parent and Sub agree to use its best efforts
to have the Registration Statement declared effective as soon as reasonably
practicable after such filing and to keep the Registration Statement continually
effective for a period of two (2) years following the date on which the
Registration Statement is declared effective by the Commission or until all
(*NAME CONFIDENTIAL*) Shares included in the Registration Statement can be
publicly offered and sold without registration, whichever is earlier.

(b) Notice to (*NAME CONFIDENTIAL*). The Parent and Sub shall promptly notify
(*NAME CONFIDENTIAL*) of the occurrence of any event as a result of which any
prospectus included in a Registration Statement filed pursuant to this Section 4
includes any misstatement of a material fact or

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing.

(c) Limitations on Obligations of the Sub. The Parent and Sub’s obligations
under this Section 4 with respect to (*NAME CONFIDENTIAL*) are expressly
conditioned upon (*NAME CONFIDENTIAL*) promptly furnishing to the Parent and
Sub, in writing, upon another request from the Parent and Sub, such information
concerning (*NAME CONFIDENTIAL*) as the Parent and Sub shall reasonably request
for inclusion in the Registration Statement. If any Registration Statement,
including the (*NAME CONFIDENTIAL*) Shares, is filed the Parent and Sub shall
indemnify (*NAME CONFIDENTIAL*) (and each underwriter for such holder and each
person, if any, who controls such underwriter within the meaning of the
Securities Act) from any loss, claim, damage or liability arising out of or
based upon any untrue statement of a material fact contained in such
Registration Statement or any omissions to state therein a material fact
required to be stated herein or necessary to make the statements therein not
misleading, except for such statement or omission based on information furnished
in writing by (*NAME CONFIDENTIAL*) expressly for use in such Registration
Statement; and (*NAME CONFIDENTIAL*) shall indemnify the Parent and Sub and each
of its respective officers and directors who has signed such Registration
Statement, each director and each person, if any, who controls the Sub within
the meaning of the Securities Act against any loss, claim, damage or liability
arising from any such statement or omission which was made in reliance upon
information furnished in writing to the Parent and Sub expressly for use in such
Registration Statement.

5.3 Representations and Warranties of Target and Controlling Shareholder. Target
and Controlling Shareholder jointly and severally represent and warrant to each
of Parent and Sub, as of the date hereof and at the Effective Time, as follows:

(a) Target is an S-corporation duly formed, validly existing and in good
standing under the laws of the State of (*STATE CONFIDENTIAL*). Controlling
Shareholder and Target have the requisite corporate power to execute and deliver
this Agreement and to carry out the transactions contemplated hereby. If
necessary, the Target is a duly qualified as a foreign corporation in good
standing in each jurisdiction in which the conduct of its business requires such
qualification.

(b) The execution, delivery and performance by the Controlling Shareholder and
Target of this Agreement and the transactions contemplated hereby are within the
powers of the Controlling Shareholder and Target and have been duly authorized
by all necessary action. This Agreement constitutes a valid and binding
obligation of the Controlling Shareholder and Target, enforceable against the
Controlling Shareholder and Target in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws of general application affecting the enforcement of
creditors’ rights generally.

(c) All issued and outstanding shares of Target have been duly authorized and
issued, are fully paid and non-assessable, are free of preemptive rights, and
will at the date of closing be owned of record and merged into Sub by the
Controlling Shareholder in accordance with this Agreement. The Target does not
have any outstanding options, warrants or similar rights to acquire, or any
securities convertible into or exchangeable for, any of its shares that have not
been disclosed on Schedule 5.3(c). Upon consummation of the transactions
contemplated herein, the Sub will own all the interest in Target. Target shall
cooperate with Parent and Sub as to the filing of the application for the
License from the City of (*CITY CONFIDENTIAL*) pursuant to (*CITY CONFIDENTIAL*)
City Code, Section (*CODE CONFIDENTIAL), and all other applications necessary
for Sub to operate the business of Target in the same manner and with the same
rights as Target prior to the merger.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(d) There are no subsidiaries of Target.

(e) Neither the execution, delivery and performance by the Target and
Controlling Shareholder of this Agreement, nor the consummation by the Target
and Controlling Shareholder of the transactions contemplated hereby, will
(a) violate, conflict with, or result in a breach of, any provision of the
charter or bylaws of the Target or (b) result in a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, lease, agreement or other instrument or obligation to which
the Target is a party, or by which its properties or assets may be bound, except
for such violations, breaches or defaults which would not prevent or materially
delay consummation of the transactions contemplated hereby.

(f) The Target will furnish to the Parent and Sub copies of the Target’s
compiled balance sheets and related statements of income and cash flows along
with existing applicable tax documents from all governmental entities, if any,
beginning October 1, 2004 through March 31, 2008, as set forth in Schedule
5.3(f), within fifteen (15) days of the execution of this Agreement. In addition
thereto, the Controlling Shareholder and Target shall cause to be furnished all
compiled balance sheet and related statements of income from the execution of
this Agreement through the Effective Time and Closing within 30 days following
the Closing. All of the above are herein referred to as the “Financial
Statements.” The Financial Statements (i) are and will be complete and correct,
(ii) do and will fairly present the financial condition of the Target as of the
dates thereof and the results of operations and cash flows of the Target for the
periods covered thereby, and (iii) have been and will be prepared in accordance
with generally accepted accounting methods consistently applied. There has been
no material adverse change in the operations or financial condition of the
Target, taken as a whole, and no series of events have occurred that could
reasonably be expected to have a Material Adverse Effect, as defined herein. All
exceptions to the foregoing, if any, are fully disclosed in Schedule 5.3(f)
hereto.

(g) There are no liabilities, debts, obligations or claims against the Target of
any nature, absolute or contingent except (i) as and to the extent reflected or
reserved against on the balance sheet of the Target as shown in the Financial
Statements contained in Schedule 5.3(f), (ii) as specifically described and
identified as an exception to this paragraph in any of the schedules delivered
to Parent or Sub pursuant to this Agreement or (iii) as incurred since the last
date shown on the Financial Statements in the ordinary course of business
consistent with prior practice. All exceptions to the foregoing, if any, are
fully disclosed in Schedule 5.3(g) hereto.

(h) With respect to Taxes (as defined below):

(i) Target has filed, within the time and in the manner prescribed by law, all
returns, declarations, reports, estimates, information returns and statements
(“Returns”) required to be filed under federal, state, local or any foreign laws
by Target , and all such Returns are true, correct and complete in all material
respects.

(ii) Except as set forth on Schedule 5.3(h)(i), Target has within the time and
in the manner prescribed by law, paid (and until the Effective Time will, within
the time and in the manner prescribed by law, pay) all Taxes (as defined below)
that are due and payable

(iii) Target has established (and until the Effective Time will establish) on
its respective books and records reserves (to be specifically designated as an
increase to current liabilities) that are adequate for the payment of all Taxes
not yet due and payable.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(iv) There are no liens for Taxes upon the assets of Target except liens for
Taxes not yet due.

(v) Target has not filed (and will not file prior to the Effective Time) any
consent agreement under Section 341 (f) of the Code or agreed to have
Section 341(f)(2) of the Code apply to any disposition of the subsection
(f) asset (as such term is defined in Section 341(f)(4) of the Code) owned by
Target.

(vi) Except as set forth in Schedule 5.3(h)(vi) (which shall set forth the type
of return, date filed, and date of expiration of the statute of limitations),
(i) the statute of limitations for the assessment of federal income taxes has
expired for all federal income tax returns of Target or such returns have been
examined by the Internal Revenue Service for all periods through September 30,
2004; (ii) the statute of limitations for the assessment of state, local and
foreign income taxes has expired for all applicable Returns of Target or such
Returns have been examined by the appropriate tax authorities for all periods
through September 30, 2004; and (iii) no deficiency for any Taxes has been
proposed, asserted or assessed against Target which has not been resolved and
paid in full.

(vii) There are no outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Returns
that have been given by Target.

(viii) Except as set forth on Schedule 5.3(h)(viii) (which shall set forth the
nature of the proceeding, the type of return, the deficiencies proposed or
assessed and the amount thereof, and the taxable year in question), no federal,
state, local or foreign audits or other administrative proceedings or court
proceedings are presently pending with regard to any Taxes or Returns.

(ix) Target is not a party to any tax-sharing or allocation agreement, nor does
Target owe any amount under any tax-sharing or allocation agreement.

(x) No amounts payable under the Plans (as defined in Section 5.3(m)) will fail
to be deductible for federal income tax purposes by virtue of Section 280G of
the Code.

(xi) Target has complied (and until the Effective Time will comply) in all
respects with all applicable laws, rules and regulations relating to the payment
and withholding of Taxes (including, without limitation, withholding of Taxes
pursuant to Sections 1441 or 1442 of the Code or similar provisions under any
foreign laws) and have, within the time and in the manner prescribed by law,
withheld from employee wages and paid over to the proper governmental
authorities all amounts required to be so withheld and paid over under all
applicable laws.

(xii) Target has been a member of an “affiliated group” within the meaning of
Section 1502 of the Code and owes no taxes as a result of being said member,
except as disclosed on Schedule 5.3(h)(xii).

(xiii) For purposes of this Agreement, “Taxes” shall mean all taxes, charges,
fees, levies or other assessments of whatever kind or nature, including, without
limitation, all net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, estimated, severance, stamp, occupancy or property taxes,
customs duties, fees, assessments or charges of any kind whatsoever (together
with any interest and any penalties, additions to tax or additional amounts)
imposed by any taxing authority (domestic or foreign) upon or payable by Target
or any subsidiary.

(i) The Target has not, except as specifically disclosed on Schedule 5.3(i)
attached hereto:

(i) transferred, assigned or conveyed any of its assets or business or entered
into any transaction or incurred any liability or obligation, other than in the
ordinary course of its business and consistent with past practice;

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(ii) suffered any adverse change in its business, operations, or financial
condition of the business of the Target or become aware of any event which may
result in any such adverse change;

(iii) written off as uncollectible any notes or accounts receivable or any
portion thereof, other than in the ordinary course of business;

(iv) suffered any destruction, damage or loss to property (casualty or other),
whether or not covered by insurance;

(v) suffered, permitted or incurred the imposition of any lien, charge,
encumbrance (which as used herein includes, without limitation, any mortgage,
deed of trust, conveyance to secure debt or security interest) or claim upon any
of its assets, except for any current year lien with respect to personal taxes
not yet past due;

(vi) committed, suffered, permitted or incurred any default in any material
liability or obligation;

(vii) made or agreed to any material adverse change in the terms of any contract
or instrument to which it is a party;

(viii) waived, canceled, sold or otherwise disposed of, for less than the face
amount thereof, any material claim or right it has against others;

(ix) (a) disposed of or permitted to lapse, or otherwise failed to preserve then
existing exclusive rights, if any, of the Target to use any (i) patent,
trademark, trademark registration, logo, assumed name, trade name, copyright or
copyright registration, or (ii) any patent, trademark, trade name or copyright
application, (b) disposed of or permitted to lapse any license, permit or other
form of authorization, or any trade name, or (c) disposed of or disclosed to any
Person any trade secret, formula or process;

(x) made any change in any method of accounting or accounting practice;

(xi) declared, promised or made any distribution or other payment to the
Controlling Shareholder (other than compensation payable in the ordinary course
to employees of the Target consistent with past practice), or issued any
additional Shares or rights, options or calls with respect to its Shares, or
redeemed, purchased or otherwise acquired any of its Shares, or made any change
whatsoever in its capital structure;

(xii) increased or changed, or agreed to increase or change, its obligation for
any payment for, any contribution or other amount to, or with respect to, any
employee benefit plan, or paid any bonus to, or granted any increase in the
compensation of, its directors, officers, agents or employees, or made any
increase in the pension, retirement or other benefits of its directors,
officers, agents or other employees;

(xiii) paid, loaned or advanced any amount to or in respect of, or sold,
transferred or leased any properties or assets (whether real, personal, mixed,
tangible or intangible) to, or entered into any agreement, arrangement or
transaction with, the Controlling Shareholder, any of the officers or directors
of the Target, or any affiliate or associate of any of them, or any business or
entity in which the Controlling Shareholder or the Target or any affiliate or
associate of any of them has any direct or indirect interest, except for
compensation to the officers and employees of the Target or the Controlling
Shareholder;

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(xiv) committed, suffered, permitted or incurred any transaction or event which
would increase its tax liability for any prior taxable year;

(xv) entered into any lease of real property or material lease of personal
property;

(xvi) incurred any other liability or obligation or entered into any transaction
other than in the ordinary course of business;

(xvii) terminated or amended or suffered the termination or amendment of, or
failed to perform in all material respects all of its obligations or suffered or
permitted any default to exist under any contract, lease, agreement or license;

(xviii) received any notices that any supplier or customer has taken or
contemplates any steps which could materially and adversely disrupt the business
relationship of the Business with said supplier or customer; or

(xviv) agreed, whether in writing or otherwise, to take any action described in
this Section 5.3.

(j) Except as listed or described on Schedule 5.3(j) hereto, as of the date
hereof, the Target is not a party to or bound by any written or oral leases,
agreements, instruments, or other contracts or legally binding contractual
commitments (“Contracts”) that are of a type described below (collectively, the
“Material Contracts”):

(i) any collective bargaining arrangement with any labor union;

(ii) any Contract, singly or in the aggregate, for capital expenditures or the
acquisition or construction of fixed assets in excess of $2500.00;

(iii) any Contract, singly or in the aggregate, for the purchase or sale of
inventory, materials, supplies, merchandise, machinery, equipment, parts or
other property, assets, or services requiring aggregate future payments in
excess of $2500.00 (other than standard inventory purchase orders executed in
the ordinary course of business);

(iv) any Contract relating to the borrowing of money or the guaranty of another
person’s borrowing of money;

(v) any Contract granting any person a lien on all or any part of assets;

(vi) any Contract granting to any person a first refusal, first offer or similar
preferential right to purchase or acquire any of its assets;

(vii) any Contract under which the Target is (A) a lessee or sublessee of any
machinery, equipment, vehicle (including fleet equipment) or other tangible
personal property, or (B) a lessor of any property, in either case having an
original value in excess of $2500.00;

(viii) any Contract limiting, restricting or prohibiting it from conducting
business anywhere in the United States or elsewhere in the world or any Contract
limiting the freedom of the Target to engage in any line of business or to
compete with any other Person;

(ix) any joint venture or partnership Contract;

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(x) Contracts, singly or in the aggregate, requiring future payments of $2500.00
or more that require the consent of the other party thereto in connection with
the transactions contemplated hereby; and

(xi) any material employment Contract with any employee.

(xii) Any contract, oral or written, which is a part of the Target’s ongoing
business.

(k) The Controlling Shareholder has made available to the Parent and Sub a true
and complete copy of each written Material Contract, including all amendments or
other modifications thereto. Except as set forth on Schedule 5.3(k) hereto, each
Material Contract is a valid and binding obligation of each party thereto,
enforceable in accordance with its terms, subject only to bankruptcy,
reorganization, receivership and other laws affecting creditors’ rights
generally. Except as set forth on Schedule 5.3(k) hereto, the Target has
performed all obligations required to be performed by it under the Material
Contracts and the Business is not in breach or default thereunder.

(l) Target is not in violation of any Law. Target has all permits, approvals,
licenses and franchises from governmental authorities required to conduct their
business as now being conducted (collectively “Permits”), and is in compliance
with all such Permits. Target shall assist Parent and Sub with obtaining the
necessary Licenses from the City of (*CITY CONFIDENTIAL*) pursuant to (*CITY
CONFIDENTIAL*) City Code, Section (*CODE CONFIDENTIAL), giving Parent and Sub
the right to operate the business of Target in the same manner and with the same
rights as Target prior to the merger.

(m) With respect to the employees of Target and each subsidiary: Target shall
provide:

(i) Schedule 5.3(m)(i) listing each compensation arrangement or benefit plan;

(ii) Schedule 5.3(m)(ii) listing each employee pension benefit plan;

(iii) Schedule 5.3(m)(iii) listing each employee welfare benefit plan.

Further, except as listed on Schedule 5.3(m), Target has no accumulated funding
deficiencies, no material liability, no plan or commitment to create additional
plans, no health benefits to employees after retirement , and has complied with
(*CODE CONFIDENTIAL), each plan is “qualified”, and each plan is operated under
the applicable laws. Target, except as shown on Schedule 5.3(l) hereto, within
the last two years, not experienced any strike, picketing, boycott, work
stoppage or slowdown or other labor dispute, nor is any such event or any
organizing effort threatened against it, and there is no pending charge or
complaint of unfair labor practice, employment discrimination or similar matters
against the Target relating to the employment of labor.

(n) Except as set forth in Schedule 5.3(n), there are no claims, actions, suits,
approvals, investigations, informal objections, complaints or proceedings
pending against or affecting Target before any court, arbiters or
administrative, governmental or regulatory authority or body, or any of the
Business or assets thereof, subject to any order, judgment, writ, injunction or
decree. There are no claims, actions, suits, approvals, investigations, informal
objections, complaints or proceedings pending against the Target before any
court arbiters, or administrative, governmental or regulatory authority or body,
nor is the Target subject to any order, judgment, writ, injunction or decree,
for matters which will not prevent, materially delay or materially burden the
transactions contemplated hereby.

(o) Except as set forth in Schedule 5.3(o), Target has not disposed of or
permitted to lapse, or otherwise failed to preserve then existing exclusive
rights, if any, of the Target to use any (i) patent, trademark, trademark
registration, logo, assumed name, trade name, copyright or copyright
registration, or (ii) any patent, trademark, trade name or copyright
application, (b) disposed of or permitted to lapse any license, permit or other
form of authorization, or any trade name, or (c) disposed of or disclosed to any
person any trade secret, formula or process.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(p) Target has in full force business interruption insurance covering risk of
loss as a result of cessation of any substantial part of the business conducted
by the Target for such periods as are customary for companies of established
reputation engaged in the same or similar business and similarly situated.

(q) The inventory of Target is saleable (except as limited by the (*STATE
CONFIDENTIAL*) Alcohol Beverage Code).

(r) The Target currently uses two (2) ATM machines and a processing service from
an outside provider, and that said agreement with such outside provider shall be
terminated at or prior to the Effective Time and Closing.

ARTICLE VI

COVENANTS

6.1 Conduct of Business of Target Pending the Merger. Target and Controlling
Shareholder agree that from the date hereof and prior to the Effective Time and
Closing or earlier termination of this Agreement:

(a) Target shall provide access to all books, records and accounts, liability
policies, financial statements, audited or unaudited financial records, true and
accurate copies of tax returns and other necessary documents held in the
ordinary course of business for the Target.

(b) Except as otherwise expressly provided in this Agreement, prior to the
Effective Time, the Target will not and Controlling Shareholder will not permit:

(i) Target to, without the prior written consent of the Parent and Sub, sell,
pledge, dispose of or encumber its assets, except for sales of inventory and
sales of obsolete assets and assets concurrently replaced with similar assets,
in each case in the ordinary course of its business.

(ii) Target to declare or make any dividends or other distributions on the
common stock, or repurchase or otherwise reacquire for value any shares of
common stock.

(iii) Target to issue any Shares of capital stock, or any warrants, options or
other rights to purchase or acquire any capital stock.

(iv) Target to incur any indebtedness for borrowed money other than borrowings
for working capital purposes under existing credit facilities in the ordinary
course of business.

(v) Target to amend any tax return, change any method of tax accounting, make
any elections that have any effect on any tax return, file for or make any
refund claims relating to any tax or any tax return or settle any issues arising
in any tax audit or contest.

(vi) Target to, other than in the ordinary course of business, enter into any
Material Contract (including without limitation, any arrangement with any
governmental body) or any amendment, cancellation or termination of any Material
Contract, including without limitation any Contract with any governmental body
or agency, or take any action impairing its

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

rights under any Material Contract or take, or fail to take, any action that
constitutes a material breach or default under any Material Contract;

(vii) Target to amend or propose to amend the charter or bylaws of any of the
Target.

(viii) permit Target to agree to do any of the foregoing.

(ix) use its best efforts to retain Target’s managers who have been employed at
least sixty (60) days who will be identified in Schedule 6.1(b)(ix) during Due
Diligence, but in the event it is unable to do so, agree that they will not hire
any of said managers prior to six (6) months after the Closing. This
specifically excludes (*NAMES CONFIDENTIAL*), who are free to work at any
business at any time.

(c) Except as contemplated by this Agreement or otherwise consented to in
writing by all parties hereto, during the period from the date of this Agreement
to the Effective Time, the Target shall, and the Controlling Shareholder shall
cause the Target to, conduct their business in the ordinary course of business
consistent with past practice, all as may be required to carry on the business
in the ordinary course of the Target consistent wit past practice, and Target
will not intentionally take any actions that could reasonably be expected to
have a Material Adverse Effect.

6.2. Intentionally left blank.

6.3 Financial Statements. During the period following execution of this
Agreement through the Effective Time, Target must furnish regular financial
statements to Parent.

6.4 Approval of Shareholders. Target shall (a) cause a meeting of its
shareholders to be duly called and held in accordance with the laws of the State
of (*STATE CONFIDENTIAL*), applicable federal and state securities laws and
Target’s Articles of Incorporation and By-Laws as soon as reasonably practicable
for the purpose of voting on the adoption and approval of this Agreement, the
Agreement of Merger, and the Merger (the “Proposal”), (b) recommend to its
shareholders approval of the Proposal (except to the extent that the board of
directors of Target determines, after receiving the written advice of counsel,
that such act is not permitted by such board of directors in the discharge of
their fiduciary duties to Target), (c) use its best efforts to obtain the
necessary approval of its shareholders, (d) intentionally omitted, and (e) in
cooperation with Parent mail to shareholders a transmittal letter in form and
substance reasonably satisfactory to Parent to be used by such shareholders in
forwarding their certificates for surrender and exchange. Except with the prior
written consent of Parent, neither Target nor Controlling Shareholder shall
distribute any materials to Target’s Shareholders in connection with the
Proposal other than the Proxy Statement.

6.5 Securities Law Compliance. (a) Parent shall promptly prepare and file a
Registration Statement on Form S-4 under the Securities Act, covering the
issuance of Parent Common Stock into which Target Common Stock outstanding at
the Effective Time of the Merger is to be converted.

(b) Parent will take any action required to be taken under applicable state
securities laws and Parent will also take action to secure all necessary
exemptions or clearances under all state securities laws applicable to (i) the
Merger, (ii) the issuance of Parent Common Stock pursuant thereto.

(c) Parent will promptly deliver to Target copies of any filings made by Parent
or Sub pursuant to this Section 6.5., if same is required

6.6 Third Party Consents. Each party to this Agreement shall use its best
efforts to obtain, as soon as reasonably practicable, all permits,
authorizations, consents, waivers and approvals from third parties or

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

governmental authorities necessary to consummate this Agreement and the
Agreement of Merger (as shown on Schedule 6.6 hereto as shown in Section 4.7
Special Permits) and the transactions contemplated hereby or thereby, including,
without limitation, any permits, authorizations, consents, waivers and approvals
required in connection with the Merger.

6.7 Exchange Listing. The shares of common stock to be issued will be shares of
the Parent listed on NASDAQ and have been registered at the time of the Closing
Date, or will be registered in an S-3 registration statement filed with the SEC
by the Parent at its expense.

6.8 Personnel of Parent and Sub. Upon execution hereof, Controlling Shareholder
and Target shall allow an individual designated by Parent and Sub to immediately
be placed into the operating facility of Target for an inspection of the
day-to-day operation of the business of Target, including but not limited to
accountings, business operations, cash management, and other day-to-day material
aspects of Target’s business. Controlling Shareholder and Target hereby covenant
that the individual so designated by Parent and Sub shall have full and open
opportunity to observe every aspect of the operations of Target’s business, and
shall cooperate with that individual in providing reasonably requested
information, documents, personnel, and other vital elements of the day-to-day
operations of Target’s business.

6.9 Publicity. The Controlling Shareholder and Target hereby covenant that they
shall not issue any press release or otherwise making any public statement with
respect to this Agreement, or the transactions contemplated hereby. Controlling
Shareholder and Target covenant that they shall not object, and accept certain
mandated regulated announcements which must be made, and covenant that Parent
and Sub shall be allowed to make all necessary press releases, statements, or
other such comments as required by law, rule or regulation without consultation
and restriction.

ARTICLE VII

DUE DILIGENCE

7.1 Due Diligence. Upon execution hereof, Controlling Shareholder and Target
shall within fifteen (15) business days, as set forth in Section 5.3(f), produce
for inspection and review the business records of Target beginning as of
October 1, 2004 through March 31, 2008 for the inspection by Parent and Sub,
along with a copy of any items to be included on any or all of the schedules
which are a part of this Agreement. Upon receipt of the Financial Statements and
completion of the schedules hereto, Parent and Sub shall have thirty (30) days
from receipt thereof (or a lesser amount of time determined in the sole and
absolute discretion of Parent and Sub) for inspection of these records, to
determine the economic condition, and viability of the Target, laws, rules,
regulations, applicable to the Target’s assets, books, records, documents,
contracts, and agreements related to the Target.

7.2. Termination. Should Parent and Sub not be satisfied with the results of the
inspection of the Financial Statements, and/or information contained on
completed schedules hereto, Parent and Sub shall have the right to terminate
this Agreement for any reason or no reason at all based on their sole and
absolute discretion.

7.3 Covenant of Cooperation. Controlling Shareholder and Target or its employees
and agents, shall fully and accurately cooperate with Parent and Sub in all
aspects of their inquiry during this due diligence phase.

7.4 Confidentiality. If the Plan does not become effective, the parties shall,
upon termination or abandonment of the Plan or its negotiations remain bound as
follows:

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

NON-DISCLOSURE CONFIDENTIALITY AGREEMENT

TO PROTECT RELEASE OF CONFIDENTIAL

AND PROPRIETARY INFORMATION

a. During the course of the negotiations, discussions and investigations related
to the acquisition by “Parent” and “Sub” of (*NAME CONFIDENTIAL*) stock in
(*NAME CONFIDENTIAL*). and the underlying investigation of (*NAME
CONFIDENTIAL*), and indirectly its wholly owned subsidiaries related to the
possible acquisition, any confidential or proprietary information of (*NAME
CONFIDENTIAL*),(*NAME CONFIDENTIAL*) and its subsidiaries which may be reviewed
by “Parent” and “Sub” and personal information about (*NAME CONFIDENTIAL*) shall
not be disclosed at any time to any third parties (hereinafter “confidential or
proprietary information”). “Parent” and “Sub” hereby agrees not to disclose to
any third party any confidential or proprietary information of (*NAME
CONFIDENTIAL*), individually, (*NAME CONFIDENTIAL*) and any subsidiary of (*NAME
CONFIDENTIAL*) except as may be specifically authorized in writing by (*NAME
CONFIDENTIAL*), individually and as president of (*NAME CONFIDENTIAL*) or as
president of any particular subsidiary.

b. During the course of the negotiations, discussions and investigations related
to the acquisition by “Parent” and “Sub” of (*NAME CONFIDENTIAL*) stock in
(*NAME CONFIDENTIAL*) and underlying investigation of “Parent” and “Sub” and
indirectly its wholly owned subsidiaries related to the possible acquisition,
any confidential or proprietary information of “Parent” and “Sub” and its
subsidiaries which may be reviewed by (*NAME CONFIDENTIAL*) and (*NAME
CONFIDENTIAL*) and personal information about “Parent” and “Sub” shall not be
disclosed at any time to any third parties (hereinafter “confidential or
proprietary information”). (*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*)
hereby agree not to disclose to any third party any confidential or proprietary
information of “Parent” and “Sub”. and any subsidiary of “Parent” and “Sub”
except as may be specifically authorized in writing by “Parent” and “Sub” or any
particular subsidiary.

c. The term “confidential or proprietary information” in this Agreement includes
but is not limited to all of the following: customer lists, product pricing,
business plans, license information, financial data, information on any and all
tangential legal matters, salaries, employee information (employer benefit
information, practices and procedural manuals, management techniques, contracts
or agreements, provisions related to insurance, insurance claims, claims,
assets, all forms or information provided to any governmental entity or agency,
licensing, valuation of assets, audits, internal audits, tax returns, profit and
loss statements or otherwise as designated by (*NAME CONFIDENTIAL*), (*NAME
CONFIDENTIAL*) or “Parent” and “Sub”.

d. Each party agrees that it shall do all things necessary to prevent any of its
employees, representatives, or agents from disclosing any sensitive information
to such third parties, including without limitation requiring each employee
representative or agent to sign a copy of this Agreement before being authorized
by said party to have access to such information.

e. The term ““Parent” and “Sub” as used herein, shall include, but not be
limited to, any employee, agent or representative or those acting by or through
them including but not limited to third party independent contractors such as
attorneys, accountants, business appraisers, financial advisors or otherwise.

f. The term “(*NAME CONFIDENTIAL*),” as used herein, shall include, but not be
limited to, any employee, agent or representative or those acting by or through
them including but not limited to

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

third party independent contractors such as attorneys, accountants, business
appraisers, financial advisors or otherwise.

g. The term “(*NAME CONFIDENTIAL*),” as used herein, shall include, but not be
limited to, any employee, agent or representative or those acting by or through
them including but not limited to third party independent contractors such as
attorneys, accountants, business appraisers, financial advisors or otherwise.

h. “Parent” and “Sub” agree not to use any confidential or proprietary
information disclosed by them except for the purposes of determining whether to
acquire stock of (*NAME CONFIDENTIAL*) in (*NAME CONFIDENTIAL*). (*NAME
CONFIDENTIAL*) and (*NAME CONFIDENTIAL*) agree not to use any confidential
information obtained by them except to determine whether to be acquired or allow
stock to be acquired by “Parent” and “Sub”.

i. Upon the termination or expiration of all discussions between “Parent” and
“Sub”, (*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*), “Parent” and “Sub” shall
surrender to (*NAME CONFIDENTIAL*) and to (*NAME CONFIDENTIAL*), any and all of
its wholly owned subsidiaries all originals and all copies of such confidential
and proprietary information in “Parent” and “Sub’s possession or any other
information in its possession related to (*NAME CONFIDENTIAL*), (*NAME
CONFIDENTIAL*), or any of (*NAME CONFIDENTIAL*) wholly owned subsidiaries.

j. Upon the termination or expiration of all discussions between “Parent” and
“Sub”, (*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*), (*NAME CONFIDENTIAL*)
and (*NAME CONFIDENTIAL*) shall surrender to “Parent” and “Sub” any and all of
its wholly owned subsidiaries all originals and all copies of such confidential
and proprietary information in (*NAME CONFIDENTIAL*) possession or any other
information in its possession related to “Parent” and “Sub” or any of “Parent”
and “Sub’s wholly owned subsidiaries.

k. “Parent” and “Sub” agree that the confidential and proprietary information
includes any information that is already known to them, learned in preliminary
negotiations which shall also be protected by the terms of this Agreement.

l. (*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*) agree that the confidential
and proprietary information includes any information that is already known to
them, learned in preliminary negotiations which shall also be protected by the
terms of this Agreement.

m. “Parent” and “Sub” may release any confidential or proprietary information if
consented to by (*NAME CONFIDENTIAL*), or (*NAME CONFIDENTIAL*), if consented to
by written authorization executed by (*NAME CONFIDENTIAL*) (for his personal
information) or if related to a business, the president of that particular
business, i.e., (*NAME CONFIDENTIAL*), by its president and any subsidiary of
(*NAME CONFIDENTIAL*), by its subsidiaries.

n. (*NAME CONFIDENTIAL*) or (*NAME CONFIDENTIAL*), may release any confidential
or proprietary information if consented to by “Parent” and “Sub” if consented to
by written authorization or if related to a business, the president of that
particular business, i.e., “Parent” and “Sub” by its president and any
subsidiary of “Parent” and “Sub” by its subsidiaries.

o. If suit is brought to enforce this Agreement by (*NAME CONFIDENTIAL*), (*NAME
CONFIDENTIAL*) or any of its subsidiaries they are entitled to the equitable
relief, to recover all actual damages from the disclosure that has already taken
place prior to the injunctive relief and all attorneys fees and court costs.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

p. Violation of this Agreement is enforceable by specific performance including
injunctive relief and mandatory injunctive relief. If suit is brought to enforce
this Agreement by “Parent” and “Sub”. or any of its subsidiaries they are
entitled to the equitable relief, to recover all actual damages from the
disclosure that has already taken place prior to the injunctive relief and all
attorneys fees and court costs.

The confidentiality part of this Agreement is to be construed under the laws of
the State of (*STATE CONFIDENTIAL*) and is performable in the State of (*STATE
CONFIDENTIAL*). Venue for any legal action hereunder lies in (*COUNTY
CONFIDENTIAL*) County, (*STATE CONFIDENTIAL*).

ARTICLE VIII

CONDITIONS TO CLOSING

8.1 Conditions to Each Party’s Obligation to Effect the Merger. The respective
obligations of each party to effect the Merger shall be subject to the
fulfillment of all of the following conditions precedent at or prior to the
Effective Time and Closing:

(a) The merger contemplated herein as evidenced by the Agreement of Merger
executed on even date herewith has been approved by the Target shareholders.

(b) The shares of common stock of the Parent are listed on NASDAQ.

(c) Intentionally omitted.

(d) In the event it is applicable, the Parent and Sub shall have complied with
the Registration Statement and, if necessary due to the waiting period therefor,
the Closing and Effective Time shall be moved until ten (10) days after said
Registration Statement shall have become effective.

(e) There is no injunction or other or decree by any Federal, state or foreign
court which prevents the consummation of the merger contemplated herein.

(f) There is no statute or regulation enacted which would prevent consummation
of the merger contemplated herein.

(g) All governmental consents and approvals required for the merger have been
obtained, including obtaining the Sub’s License from the City of (*CITY
CONFIDENTIAL*) pursuant to (*CITY CONFIDENTIAL*) City Code, Section (*SECTION
NUMBER CONFIDENTIAL*) and the (*STATE CONFIDENTIAL*) Alcoholic Beverage
Commission Mixed Beverage Permit with Late Hours for the rights granted by
(*NAME CONFIDENTIAL*) to sell alcoholic beverages under the same terms and
conditions as the Target, and Sub having the right to operate the business of
Target in the same manner and with the same rights as Target prior to the
merger. It is the intention of the parties hereto to effectuate simultaneous
grantings of Sub’s permits as stated above without the risk of Target losing its
rights and permits should this merger fail to close because of Sub’s failure to
obtain the special Permits or rights as set forth in Section 4.7.

(h) This Agreement, the Agreement of Merger, the Covenants Not to Compete, the
Ground Lease and the Sales Agreement shall be contingent upon execution of and
simultaneous Closing of the other by all parties.

(i) All governmental consents and resolutions of the special permits, as
provided for in Section 4.7 have been complied with and the SOB license is
issued to the Sub for (*ADDRESS CONFIDENTIAL*).

8.2 Conditions to Obligations of Target to Effect the Merger. The obligation of
Target to effect the Merger

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

is subject to fulfillment of all of the following conditions precedent at or
prior to the Effective Time and Closing:

(a) All representations and warranties made by Parent and Sub are true.

(b) All obligations of Parent and Sub under this Agreement and the Agreement of
Merger have been performed.

(c) Target shall have received the certificate of the president and/or manager
of Parent and Sub certifying that the conditions Sections 8.2(a) and 8.2(b) have
been fulfilled.

(d) Intentionally omitted.

(e) Intentionally omitted.

(f) There have been no Material Adverse Changes, as defined in Section 9.2(b)
hereof.

(g) This Agreement, the Agreement of Merger, the Covenants Not to Compete, the
Ground Lease and the Sales Agreement shall be contingent upon execution of and
simultaneous Closing of the other by all parties.

(h) Compliance with all representations related to securities have been
fulfilled.

8.3 Conditions to Obligations of Parent and Sub to Effect the Merger. The
obligations of Parent and Sub to effect the Merger are subject to the
fulfillment of all of the following conditions precedent at or prior to the
Effective Time and Closing:

(a) All representations and warranties made by Target and Controlling
Shareholder are true.

(b) All obligations of Target and Controlling Shareholder under this Agreement
and the Agreement of Merger have been performed.

(c) Parent and Sub shall have received a certificate of the president of Target
certifying that the conditions contained in Section 8.3(a) and 8.3(b) have been
fulfilled.

(d) Intentionally omitted.

(e) All consents and approvals necessary for the Merger shall have been
obtained.

(f) This Agreement, the Agreement of Merger, the Covenants Not to Compete, the
Ground Lease and the Sales Agreement shall be contingent upon execution of and
simultaneous Closing of the other by all parties.

ARTICLE IX

INDEMNIFICATION

9.1 General Indemnification Covenants. Subject to the provisions of Sections 9.3
and 9.4, Controlling Shareholder shall indemnify, save and keep Parent and its
affiliates, successors and permitted assigns (including Target and the Surviving
Company) (the “Parent Indemnitees”), harmless against and from all liability,
demands, claims, actions or causes of action, assessments, losses, fines,
penalties, costs, damages and expenses, including reasonable attorneys’ fees,
disbursements and expenses (collectively, “Damages”), sustained or incurred by
any of the Parent Indemnitees as a result of, arising out of or by virtue of any
misrepresentation, breach of any warranty or representation, or non-fulfillment
of any agreement or covenant on the part of Target or Controlling Shareholder,
whether contained in this Agreement or the Agreement of Merger or any schedule
hereto or thereto or any written statement or certificate furnished or to be
furnished to Parent or Sub pursuant hereto or in any closing document delivered
by Target or Controlling Shareholder to Parent or Sub in connection herewith. In
the event any claim or cause of action is made pursuant to this paragraph,
unless the parties agree otherwise in writing, such claim or cause of action
shall first be arbitrated pursuant to the provisions of Section 11.9 hereof.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

9.2 Tax Indemnity. (a) Controlling Shareholder hereby agrees to pay, indemnify,
defend and hold Parent and Sub harmless from and against any and all Taxes of
Target and its subsidiaries with respect to any period (or any portion thereof)
up to and including the Effective Time, except for Taxes of Target and its
subsidiaries which are reflected as current liabilities for Taxes that exist as
of the Effective Time (“Current Tax Liabilities”) on the Closing Balance Sheet,
together with all reasonable legal fees, disbursements and expenses incurred by
Parent and Sub in connection therewith.

(b) Parent shall prepare and file any Return of Target and its subsidiaries
which is required to be filed after the Effective Time and which relates to any
period (or portion thereof) up to and including the Effective Time, and Parent
shall, within forty five (45) days prior to the due date of any such Return,
deliver a draft copy to Controlling Shareholder. Within thirty (30) days of the
receipt of any such Return, Controlling Shareholder may reasonably request
changes, in which event Parent and Controlling Shareholder shall attempt to
agree on a mutually acceptable resolution of the issues in dispute. If a
resolution is reached, such Return shall be filed in accordance therewith. If a
resolution is not reached, then at the expense of Parent and Controlling
Shareholder (such expense to be shared equally), such Return shall be submitted
to a firm of independent certified public accountants selected by Parent and
reasonably acceptable to Controlling Shareholder, which shall be directed to
resolve the issues in dispute and prepare the Return for filing. As soon as is
practicable after notice from Parent to Controlling Shareholder at any time
prior to the date any payment for Taxes attributable to any such Return is due,
provided such Return is prepared for filing in accordance with the foregoing, an
amount equal to the excess, if any, of (i) Taxes that are due with respect to
any taxable period ending on or before the Effective Time, or taxes that would
have been due with respect to a taxable period beginning before and ending after
the Effective Time if such period had ended on the Effective Time over (ii) the
amount of such Taxes of Target and its subsidiaries with respect to such taxable
period which are reflected as Current Tax Liabilities on the Closing Balance
Sheet shall be paid by Controlling Shareholder to Parent by way of a release to
Parent of shares of Parent Common Stock in accordance with those terms of the
Escrow Agreement applicable to this Section 9.2(b), and any balance of such
amount still owing under this Section 9.2(b) after the release of such shares of
Parent Common Stock shall be paid by Controlling Shareholder to Parent by wire
transfer of immediately available funds within three business days after the
release of such shares of Parent Common Stock.

(c) The indemnity provided for in this Section 8.2 shall be independent of any
other indemnity provision hereof and, anything in this Agreement to the contrary
notwithstanding, shall survive until the expiration of the applicable statutes
of limitation for the Taxes referred to herein, and any Taxes subject to the
indemnification for Taxes set forth in this Section 9.2 shall not be subject to
the provisions of Sections 9.1 or 9.4 hereof. Notwithstanding anything in this
Agreement to the contrary, Controlling Shareholder will not be obligated to
indemnify Parent and Sub under any provision of this Agreement with respect to
Taxes or other liabilities that arise as a direct result of a failure of the
Merger to qualify as reorganization within the meaning of Section 368(a) of the
Code.

9.3 Limitations on Indemnification. (a) The obligations of Controlling
Shareholder pursuant to Sections 9.1 and 9.2 are subject to the following
limitations:

(a) Intentionally omitted.

(b) Controlling Shareholder shall not have any indemnification obligation with
respect to the first $10,000.00 of total liabilities incurred under Sections 9.1
and 9.2, unless the total aggregate liabilities of Controlling Shareholder under
Sections 9.1 and 9.2 equal or exceed such amount, which amount shall be defined
as a Material Adverse Change, as that term is used herein, in which case the
indemnification obligations of Controlling Shareholder will include all
liabilities in excess of $10,000.00 incurred under Sections 9.1 and 9.2.

9.4 Conditions of Indemnification Pursuant to Section 9.1. (a) Promptly
following the receipt by a Parent Indemnitee of notice of a demand, claim,
action, assessment or proceeding made or brought by a third party, including a
governmental agency (a “Third Party Claim”), the Parent Indemnitee receiving the
notice of the Third Party Claim (i) shall notify Controlling Shareholder of its
existence, setting forth the facts and circumstances of which such Parent
Indemnitee has received notice, and (ii) if the Parent Indemnitee giving such
notice is a person entitled to indemnification under this Article IX (an
“Indemnified Party”), specifying the basis hereunder upon which the Indemnified
Party’s claim for indemnification is asserted.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(b) The Indemnified Party shall, upon reasonable notice by Controlling
Shareholder, tender the defense of a Third Party Claim to Controlling
Shareholder. If Controlling Shareholder accepts responsibility for the defense
of a Third Party Claim, then Controlling Shareholder shall have the exclusive
right to contest, defend and litigate the Third Party Claim and shall have the
exclusive right, in his discretion exercised in good faith and upon the advice
of counsel, to settle any such matter, either before or after the initiation of
litigation, at such time and upon such terms as he deems fair and reasonable,
provided that at least ten (10) days prior to any such settlement, he shall give
written notice of his intention to settle to the Indemnified Party. The
Indemnified Party shall have the right to be represented by counsel at its own
expense in any defense conducted by Controlling Shareholder.

(c) Notwithstanding the foregoing, in connection with any settlement negotiated
by Controlling Shareholder, no Indemnified Party shall be required to (x) enter
into any settlement (A) that does not include the delivery by the claimant or
plaintiff to the Indemnified Party of a release from all liability in respect of
such claim or litigation, (B) if the Indemnified Party shall, in writing to
Controlling Shareholder within the ten (10) day period prior to such proposed
settlement, disapprove of such settlement proposal and desire to have
Controlling Shareholder tender the defense of such matter back to the
Indemnified Party, or (C) that requires an Indemnified Party to take any
affirmative actions as a condition of such settlement, or (y) consent to the
entry of any judgment that does not include a full dismissal of the litigation
or proceeding against the Indemnified Party with prejudice; provided, however,
that should the Indemnified Party disapprove of a settlement proposal pursuant
to Clause (B) above, the Indemnified Party shall thereafter have all of the
responsibility for defending, contesting and settling such Third Party Claim but
shall not be entitled to indemnification by Controlling Shareholder to the
extent that, upon final resolution of such Third Party Claim, Controlling
Shareholder’s liability to the Indemnified Party but for this proviso exceeds
what Controlling Shareholder’s liability to the Indemnified Party would have
been if Controlling Shareholder were permitted to settle such Third Party Claim
in the absence of the Indemnified Party exercising its right under clause
(B) above.

(d) If, in accordance with the foregoing provisions of this Section 9.4, an
Indemnified Party shall be entitled to indemnification against a Third Party
Claim, and if Controlling Shareholder shall fail to accept the defense of a
Third Party Claim which has been tendered in accordance with this Section 9.4,
the Indemnified Party shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to contest, defend and litigate such Third Party Claim,
and may settle such Third Party Claim, either before or after the initiation of
litigation, at such time and upon such terms as the Indemnified Party deems fair
and reasonable, provided that at least ten (10) days prior to any such
settlement, written notice of its intention to settle is given to Controlling
Shareholder. If, pursuant to this Section 9.4, the Indemnified Party so defends
or settles a Third Party Claim for which it is entitled to indemnification
hereunder, as hereinabove provided, the Indemnified Party shall be reimbursed by
Controlling Shareholder for the reasonable attorneys’ fees and other expenses of
defending the Third Party Claim which are incurred from time to time, forthwith
following the presentation to Controlling Shareholder of itemized bills for said
attorneys’ fees and other expenses. No failure by Controlling Shareholder to
acknowledge in writing his indemnification obligations under this Article IX
shall relieve him of such obligations to the extent they exist.

9.5 Certain Tax and Other Matters. (a) If, in connection with the audit of any
Return, a proposed adjustment is asserted in writing with respect to any Taxes
of Target for which Controlling Shareholder is required to indemnify Parent or
Sub pursuant to Section 9.2(a) hereof, Parent shall notify Controlling
Shareholder of such proposed adjustment within twenty (20) days after the
receipt thereof. Upon notice to Parent within twenty (20) days after receipt of
the notice of such proposed adjustment from Parent, Controlling Shareholder may
assume (at Controlling Shareholder’s own cost and expense) control of and
contest such proposed adjustment.

(b) Alternatively, if Controlling Shareholder requests within twenty (20) days
after receipt of notice of such proposed adjustment from Parent, Parent or Sub,
as the case may be, shall contest such proposed adjustment Controlling
Shareholder shall be obligated to pay all reasonable out-of-pocket costs and
expenses (including legal fees and expenses) which Parent or Sub may incur in so
contesting such proposed adjustment as such costs and expenses are incurred, and
Parent shall have the full right to contest such proposed adjustment and shall
be entitled to settle or agree to pay in full such proposed adjustment (in its
sole discretion) and thereafter pursue its rights under this Agreement.
Controlling Shareholder shall pay to Parent all indemnity amounts in respect of
any such proposed adjustment within thirty (30) days after written demand to
Controlling Shareholder

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

therefor, or, if Controlling Shareholder has assumed control of the contest of
such proposed adjustment as provided above (or has requested Parent or Sub to
contest such proposed adjustment within the time provided above), within thirty
(30) days after such proposed adjustment is settled or a Final Determination has
been made with respect to such proposed adjustment.

(c) For purposes of this Section 9.5, a “Final Determination” shall mean (i) the
entry of a decision of a court of competent jurisdiction at such time as an
appeal may no longer be taken from such decision or (ii) the execution of a
closing agreement or its equivalent between the particular taxpayer and the
Internal Revenue Service, as provided in Section 7121 and Section 7122,
respectively, of the Code, or a corresponding agreement between the particular
taxpayer and the particular state or local taxing authority. The obligation of
Controlling Shareholder to make any indemnity payment pursuant to Section 9.2(a)
shall be premised on the receipt by Controlling Shareholder from Parent or Sub
of a written notice setting forth the relevant portion of any Final
Determination.

9.6 Certain Information. Parent, Controlling Shareholder and Target agree to
furnish or cause to be furnished to each other (at reasonable times and at no
charge) upon request as promptly as practicable such information (including
access to books and records) pertinent to Target and assistance relating to
Target as is reasonably necessary for the preparation, review and audit of
financial statements, the preparation, review, audit and filing of any Tax
Return, the preparation for any audit or the prosecution or defense of any
claim, suit or proceeding relating to any proposed adjustment or which may
result in Controlling Shareholder being liable under the indemnification
provisions of this Article IX, provided, that access shall be limited to items
pertaining solely to Target or its subsidiaries. Controlling Shareholder shall
grant to Parent access to all Tax Returns filed with respect to Target or its
subsidiaries.

9.7 Release by Controlling Shareholder. Controlling Shareholder hereby releases
and discharges Parent and Sub and each of its officers and directors from, and
agrees and covenants that in no event will Controlling Shareholder commence any
litigation or other legal or administrative proceeding against, Parent, Sub or
any of their officers or directors, whether in law or equity, relating to any
and all claims and demands, known and unknown, suspected and unsuspected,
disclosed and undisclosed, for damages, actual or consequential, past, present
and future, arising out of or in any way connected with his ownership or alleged
ownership of Target Common Stock prior to the Effective Time, other than claims
or demands arising out of the transactions contemplated by this Agreement and
the Agreement of Merger.

ARTICLE X

TERMINATION, AMENDMENT AND WAIVER

10.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether before or after approval by the shareholders of Target:

(a) by mutual consent of Parent and Target; or

(b) by either Parent or Target if (i) the Merger shall not have been consummated
on or before May 1, 2008 (the “Termination Date”), except as may be extended in
accordance with Sections 8(c) and 8(d) hereof, or if by mutual agreement of the
parties the Termination Date is extended to allow the parties additional time to
perform the due diligence as set forth in Article VII hereof, (ii) the requisite
vote of the shareholders of Target to approve this Agreement, the Agreement of
Merger and the transactions contemplated hereby and thereby shall not be
obtained at the meetings, or any adjournments thereof, called therefor,
(iii) any governmental or regulatory body, the consent of which is a condition
to the obligations of Parent, Sub and Target to consummate the transactions
contemplated hereby or by the Agreement of Merger, shall have determined not to
grant its consent and all appeals of such determination shall have been taken
and have been unsuccessful, including but not limited to obtaining the License
from the City of (*CITY CONFIDENTIAL*) pursuant to (*CITY CONFIDENTIAL*) City
Code, Section (*SECTION NUMBER CONFIDENTIAL*) allowing Parent and Sub to have
the right to operate the business of Target in the same manner and with the same
rights as Target prior to the merger, or (iv) any court of competent
jurisdiction in the United States or any State shall have issued an order,
judgment or decree (other than a temporary restraining order) restraining,
enjoining or otherwise prohibiting the Merger or

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

the granting of the License from the City of (*CITY CONFIDENTIAL*) and
preventing the Parent and Sub from operating the business of Target in the same
manner and with the same rights as Target prior to the merger, and such order,
judgment or decree or failure to issue said License from the City of (*CITY
CONFIDENTIAL*) shall have become final and nonappealable.

10.2 Effect of Termination. In the event of termination of this Agreement by
either Parent or Target, as provided in Section 10.1, this Agreement shall
forthwith become void and there shall be no liability on the part of either
Target, Parent, Sub or their respective officers or directors (except as set
forth in this Section 10.2). Nothing in this Section 10.2 shall relieve any
party from liability for any breach of this Agreement.

10.3 Amendment and Waiver. This Agreement may be amended, modified or waived
only by a written agreement signed by the Parent, Sub, Controlling Shareholder
and Sub. With regard to any power, remedy or right provided in this Agreement or
otherwise available to any party, (i) no waiver or extension of time, shall be
effective unless expressly contained in a writing signed by the waiving party,
(ii) no alteration, modification or impairment shall be implied by reason of any
previous waiver, extension of time, delay or omission in exercise or other
indulgence, and (iii) waiver by any party of the time for performance of any act
or condition hereunder does not constitute a waiver of the act or condition
itself.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

ARTICLE XI

MISCELLANEOUS

11.1 Survival of Representations and Warranties. All representations,
warranties, covenants and agreements made by any party in this Agreement or
pursuant hereto shall survive the Merger except for the representations,
warranties, covenants and agreements contained in Sections 5.3(j), 5.3(o) and
8.2 of this Agreement which shall survive the Merger until the expiration of the
applicable statutes of limitations with respect to such matters. All claims made
by Parent by virtue of any such representations, warranties, covenants and
agreements shall be made under, and subject to the limitations set forth in,
Article IX hereof.

11.2 Material Adverse Effect. For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
assets, liabilities (contingent or otherwise), results of operations, business
or prospects of the Target, taken as a whole, or on the Target’s and the
Sellers’ ability to consummate the transactions contemplated by this Agreement.
For purposes hereof, an adverse effect on the financial condition, assets,
liabilities (contingent or otherwise), results of operations, business or
prospects of the Target which has resulted or could reasonably be expected to
result in Losses in excess of the amount as set forth in Section 9.3(b) shall be
deemed a Material Adverse Effect.

11.3 Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given or delivered when
(i) delivered personally, (ii) sent by certified mail, return receipt requested
or (iii) sent via a nationally recognized overnight courier to the recipient for
next business day delivery. Such notices, demands and other communications shall
be sent to the address indicated below:

If to Controlling Shareholder and Target:

(*NAME AND ADDRESS CONFIDENTIAL*)

With copies to:

(*NAME AND ADDRESS CONFIDENTIAL*)

If to Parent and Sub:

Troy Lowrie

Brent Lewis

VCG Holding Corp.

390 Union Blvd., Suite 540

Lakewood, CO 80228

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

With copies to:

Mike Ocello

1401 Mississippi Avenue #10

Sauget, IL 62201

Martin A. Grusin

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

Facsimile: 901-682-3590

or to such other address as any party may specify by notice given to the other
party in accordance with this Section 11.3. The date of giving any such notice
shall be (i) the date of hand delivery, (ii) the date sent by telephone
facsimile if a business day or the first business day thereafter or (iii) the
business day after delivery to the overnight courier service. Notwithstanding
anything contained herein to the contrary, all notices are only effective upon
actual receipt.

11.4 Entire Agreement. This Agreement, the Agreement of Merger, and Covenants
Not to Compete constitute the entire agreements between the parties and each
such agreement shall be contingent upon execution of the other and the execution
of the Ground Lease for the real property located at (*ADDRESS CONFIDENTIAL*)
(as shown on Schedule 11.4(a) hereto) and the execution of the Sales Agreement
for the purchase of the building located thereon (as shown on Schedule 11.4(b)
hereto).

11.5 Non-Waiver. The failure of any party hereto to insist upon performance of
terms, covenants or conditions shall not be construed as a subsequent waiver of
any such terms, covenants, conditions unless specifically waived in writing by
the parties.

11.6 Counterparts. This Agreement may be executed in counterparts.

11.7 Severability. The invalidity of any provision shall not affect the validity
of any other provision contained herein.

11.8 Governing Law. This Agreement and the Agreement of Merger shall be governed
by (*STATE CONFIDENTIAL*) law.

11.9 Arbitration. Each of the parties hereto agrees to submit to binding
arbitration any and all differences and disputes which may arise between them,
their heirs, successors, assigns, employees, officers, directors, affiliates,
subsidiaries, or Controlling Shareholder which are related to this Agreement.
Prior to initiating arbitration, the parties shall first meet face-to-face to
effect a resolution of the differences. Any differences which the parties are
unable to resolve in said face-to-face meeting shall be heard and finally
settled at a mutually agreed upon location by the parties, by binding
arbitration in accordance with the Commercial Rules of the American Arbitration
Association. If the parties do not agree upon a location, the arbitration
proceeding shall be conducted in (*CITY AND STATE CONFIDENTIAL*). Any award
entered in any such arbitration shall be final, binding, and may be entered and
enforced in any court of competent jurisdiction. The arbitrator shall make such
orders, conduct and schedule all proceedings in connection with the arbitration
so that final arbitration commences no less than thirty (30) days and concludes
no later than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration. The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties. If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto. Nothing herein contained shall be construed as preventing any
party from instituting legal or equitable action against any of the other
parties for temporary or similar provisional relief to the full extent

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

permitted under the laws applicable to this Agreement, or any such other written
agreement between the parties or the performance hereof or thereof or otherwise
pending final settlement of any dispute, difference or question by arbitration.
Any such provisional relieve may be modified or amended in any way by the
arbitrator at any time after his appointment.

 

   

/S/(*NAME CONFIDENTIAL*)

     

/S/MO

  Initials     Initials

11.10 Binding Effect. Benefit. This Agreement inures to the benefit of the
parties hereto and their successors and permitted assigns.

11.11 Assignability. This Agreement shall not be assignable by either party
without prior written consent of other party.

11.12 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

11.13 Expenses. Each party to this Agreement shall bear all of its own expenses
in connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants.

11.14 (*STATE CONFIDENTIAL*) Business Opportunity Act. The Parties agree that
this Agreement has met the conditions (*SECTION CONFIDENTIAL*) of the (*STATE
CONFIDENTIAL*) Business and Commerce Code (as amended) (herein “Business
Opportunity Act). The parties agree and stipulate that this sale is exempt from
such Business Opportunity Act under (*SECTION CONFIDENTIAL*) in that this
Agreement contemplates the sale of stock of an established and ongoing business
or enterprise where the sale represents an isolated transaction involving a bona
fide change of ownership or control of such assets.

11.15 HSR Compliance. Promptly following the execution of this Plan, Parent and
Sub shall proceed to prepare and file with the appropriate Governmental Entities
such requests, reports or notifications as may be required in connection with
this Plan, and shall diligently and expeditiously prosecute, and shall cooperate
fully with each other in the prosecution of, such matters. Without limiting the
foregoing, Parent and Sub shall (a) file promptly with the Federal Trade
Commission and the Antitrust Division of the Department of Justice the
notifications and other information (if any) required to be filed under the
Hart-Scott -Rodino Act (“HSR”) with respect to the transactions contemplated
hereby and shall use their commercially reasonable efforts to cause all
applicable waiting periods under the HSR Act to expire or be terminated as of
the earliest possible date or obtain a Waiver from said agencies (INSERTED THE
WORD “AND”, IT WAS INITIALED BY: (*NAME CONFIDENTIAL*) AND MO) (b) make all
necessary filings, and thereafter make any other required submissions with
respect to the transactions contemplated hereby under the Securities Act and the
rules and regulations thereunder, and any other applicable federal or state
securities laws.

11.16 Cooperation. Subject to the terms and conditions of this Plan, each of the
parties hereto will use its commercially reasonable efforts to take, or cause to
be taken all action and to do, or cause to be done, all things necessary, proper
or advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Plan. If at any time after

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

the Effective Date, any further action is necessary to carry out the purposes of
this Plan, the parties to this Plan and their duly authorized representative
shall take all such actions.

IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of
Reorganization on the date first above written.

 

VCG HOLDING CORP.: By:  

/S/ MICHEAL L. OCELLO

Title:   PRESIDENT (*NAME CONFIDENTIAL*): By:  

/S/ MICHEAL L. OCELLO

Title:   V. PRESIDENT (*NAME CONFIDENTIAL*): By:  

/S/ (*NAME CONFIDENTIAL*)

Title:   PRESIDENT

/S/ (*NAME CONFIDENTIAL*)

(*NAME CONFIDENTIAL*) DATE: 2-9-08

(*NAME CONFIDENTIAL*) HEREBY JOINS IN THIS AGREEMENT SOLELY FOR THE PURPOSES
CONTAINED IN SECTION 4.2 HEREOF.

 

/S/ (*NAME CONFIDENTIAL

(*NAME CONFIDENTIAL*) DATE: 2-9-08

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

TABLE OF CONTENTS

EXHIBITS TO

AGREEMENT AND PLAN OF REORGANIZATION

DATED FEBRUARY 9. 2008

 

SCHEDULE

  

DESCRIPTION

B    AGREEMENT OF MERGER 3.1(b)    AVERAGE PRICE 3.3(g)    LOCK-UP PROVISION
3.3(h)    LEGEND FOR SHARES 4.2(a)    COVENANT NOT TO COMPETE ((*NAME
CONFIDENTIAL*)) 4.2(b)    COVENANT NOT TO COMPETE ((*NAME CONFIDENTIAL*)) 4.3   
ESCROW AGREEMENT 4.4    OPTION TERMINATION AGREEMENT 5.3(c)    SHARE
AUTHORIZATION OF TARGET 5.3(f)    EXCEPTIONS TO FINANCIAL STATEMENTS 5.3(g)   
EXCEPTIONS TO LIABILITIES, DEBTS, OBLIGATIONS OR CLAIMS AGAINST TARGET 5.3(h)(i)
   EXCEPTIONS OF TARGET TO PAYMENT OF ALL TAXES 5.3(h)(vi)    EXCEPTIONS OF
TARGET RE: STATUTE OF LIMITATIONS FOR ASSESSMENT OF FEDERAL INCOME TAXES OR
RETURNS HAVING BEEN EXAMINED BY INTERNAL REVENUE SERVICE FOR ALL PERIODS THROUGH
SEPTEMBER 30, 2004



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

5.3(h)(viii)    EXCEPTIONS OF TARGET RE: PRESENTLY PENDING FEDERAL, STATE, LOCAL
OR FOREIGN AUDITS OR OTHER ADMINISTRATIVE PROCEEDINGS OR COURT PROCEEDINGS WITH
REGARD TO ANY TAXES OR RETURNS 5.3(h)(xii)    EXCEPTIONS OF TARGET RE: TAXES
OWED AS RESULT OF BEING MEMBER OF AN “AFFILIATED GROUP” 5.3(i)    EXCEPTIONS OF
TARGET RE: TRANSFERS, ASSIGNMENTS, OR CONVEYANCE OF ASSETS, ADVERSE CHANGES,
UNCOLLECTIBLE NOTES OR ACCOUNTS RECEIVABLE, DESTRUCTION, DAMAGE OR LOSS TO
PROPERTY, LIENS, CHARGES, ENCUMBRANCES OR CLAIMS UPON ASSETS, DEFAULTS IN
MATERIAL LIABILITIES OR OBLIGATIONS, MATERIAL ADVERSE CHANGES IN TERMS OF
CONTRACTS OR INSTRUMENTS, WAIVERS, CANCELATIONS, SALES OR OTHER DISPOSITIONS OF
ANY MATERIAL CLAIM OR RIGHT AGAINST OTHERS, LAPSES RE: PATENTS, TRADEMARKS,
TRADEMARK REGISTRATIONS, LOGOS, ASSUMED NAMES, TRADE NAMES, COPYRIGHTS OR
COPYRIGHT REGISTRATIONS, OR SUCH APPLICATIONS, LAPSES AS TO ANY LICENSES,
PERMITS OR OTHER AUTHORIZATIONS OR TRADE NAMES, TADE SECRETS, FORMULAS OR
PROCESSES, CHANGES IN METHODS OF ACCOUNTING OR ACCOUNTING PRACTICES,
DECLARATIONS, PROMISES OR DISTRIBUTIONS OR OTHER PAYMENTS TO CONTROLLING
SHAREHOLDER OR ISSUANCE OF ADDITIONAL SHARES, RIGHTS, OPTIONS OR CALLS, OR
REDEMPTIONS, PURCHASES OR OTHERWISE ACQUISITIONS OF SHARES OR CHANGES IN CAPITAL
STRUCTURE, INCREASES OR CHANGES IN OBLIGATIONS FOR PAYMENTS OR CONTRIBUTIONS TO
EMPLOYEE BENEFIT PLANS OR BONUSES OR INCREASES IN COMPENSATION OR PENSIONS,
PAYMENTS, LOANS OR ADVANCES IN RESPECT OF SOLD, TRANSFERRED OR LEASED PROPERTIES
OR ASSETS OR AGREEMENTS, ARRANGEMENTS, OR TRANSACTIONS (EXCEPT FOR COMPENSATION
TO OFFICERS AND EMPLOYEES OF TARGET OR CONTROLLING SHAREHOLDER), TRANSACTIONS



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

   OR EVENTS INCREASING TAX LIABILITIES FOR PRIOR YEARS OF TARGET, LEASES OF
REAL PROPERTY OR MATERIAL LEASES OF PERSONAL PROPERTY, OTHER LIABILITIES OR
OBLIGATIONS OR TRANSACTIONS OTHER THAN IN ORDINARY COURSE OF BUSINESS,
TERMINATIONS OR AMENDMENTS OR FAILURES TO PERFORM IN ALL MATERIAL RESPECTS OF
OBLIGATIONS OR DEFAULTS OF ANY CONTRACT, LEASE, AGREEMENT OR LICENSE, NOTICES
FROM SUPPLIERS OR CUSTOMERS CONTEMPLATING STEPS WHICH COULD MATERIALLY AND
ADVERSELY DISRUPT BUSINESS RELATIONSHIPS, AND AGREEMENTS TO TAKE ANY ACTIONS
DESCRIBED IN SECTION 5.3 5.3(j)    EXCEPTIONS TO MATERIAL CONTRACTS 5.3(k)   
EXCEPTIONS TO VALIDITY AND BINDING OBLIGATIONS OF MATERIAL CONTRACTS 5.3(m)   
EXCEPTIONS TO ACCUMULATED FUNDING DEFICIENCIES, MATERIAL LIABILITIES, PLANS OR
COMMITMENTS TO CREATE ADDITIONAL PLANS, HEALTH BENEFITS AFTER RETIREMENT, AND
COMPLIANCE WITH (*SECTION CONFIDENTIAL) 5.3(m)(i)    LIST OF EACH COMPENSATION
ARRANGEMENT OR BENEFIT PLAN 5.3(m)(ii)    LIST OF EACH EMPLOYEE PENSION BENEFIT
PLAN 5.3(m)(iii)    LIST OF EACH EMPLOYEE WELFARE BENEFIT PLAN 5.3(l)   
EXCEPTIONS OF TARGET AS TO STRIKES, PICKETS, BOYCOTTS, WORK STOPPAGES OR
SLOWDOWNS OR OTHER LABOR DISPUTES 5.3(n)    EXCEPTIONS AS TO CLAIMS, ACTIONS,
SUITS, APPROVALS, INVESTIGATIONS, INFORMAL OBJECTIONS, COMPLAINTS OR PROCEEDINGS
PENDING AGAINST TARGET 5.3(o)    EXCEPTIONS OF TARGET RE; DISPOSITIONS OF OR
PERMITTED LAPSES OR FAILURE TO PRESERVE EXISTING EXCLUSIVE RIGHTS



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

6.1(b)(ix)    LIST OF TARGET’S MANAGERS EMPLOYED AT LEAST 60 DAYS PRIOR TO
EXECUTION OF AGREEMENT AND PLAN OF REORGANIZATION 6.6    THIRD PARTY CONSENTS
11.4(a)    GROUND LEASE 11.4(b)    SALES AGREEMENT



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

SCHEDULE 3.1(b)

The “Average Price” as defined in 3.1(b) shall be:

The volume weighted “Average Price” is the ratio of Parent’s share volume over a
10-day trading period, whereby such ratio for a particular trading day is then
applied to the Parent’s closing price reported for such day. This ratio adjusted
share price shall be defined as the daily Average Price. The Average Price is
computed using all of the trades that occur on all trading systems that report
to and are picked up by NASDAQ at the end of each trading day. The Parent shall
rely upon NASDAQ to report reliable and accurate data that includes volume and
closing price information on a daily basis. However, because of the possibility
of human and/or mechanical error as well as other factors, the volume and
closing price shall be “AS IS REPORTED BY THE NASDAQ” and the Parent “DOES NOT
PROVIDE A WARRANTY OF ANY KIND AND EXPRESSLY DISCLAIMS ALL EXPRESS AND/OR
IMPLIED WARRANTIES OF ANY KIND AND MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, TO ANY PERSON OR ENTITY AS TO THE ACCURACY, TIMELINESS,
COMPLETENESS, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE.

Following is a chart showing the Average Price for each day shown below:

 

   

10 DAY AVERAGE PRICE

 

    Tuesday, January 15, 2008   $11.64   Wednesday, January 16, 2008   $11.33  
Thursday, January 17, 2008   $11.21   Friday, January 18, 2008   $11.07  
Tuesday, January 22, 2008   $10.92   Wednesday, January 23, 2008   $10.77  
Thursday, January 24, 2008   $10.65   Friday, January 25, 2008   $10.57  
Monday, January 28, 2008   $10.53   Tuesday, January 29, 2008   $10.84  
Wednesday, January 30, 2008   $10.95   Thursday, January 31, 2008   $11.09  
Friday, February 01, 2008   $11.69   Monday, February 04, 2008   $11.79  
Tuesday, February 05, 2008   $11.86   Wednesday, February 06, 2008   $12.06  
Thursday, February 07, 2008   $12.21  

For example only, the Average Price used in the Conversion Ratio if the
Agreement and Plan of Reorganization (Agreement) had occurred on February 9,
2008, would be $12.21 (the 10-day volume weighted Average Price for February 7,
2008, one trading day preceding the date of execution of the Agreement).



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

SCHEDULE 3.3(g)

LOCK-UP PROVISION

In order to induce Parent to enter into the Agreement and Plan of Reorganization
(the “Plan Agreement”), the New Shareholders agree not to offer, sell or
contract to sell, or otherwise dispose of, directly or indirectly (including
short sales, sales against the box and/or other hedging or derivative
transactions) or announce an offering of, any shares of Parent Common stock
beneficially owned by the New Shareholders for a period of ninety (90) days
following the day on which the Plan Agreement is Closed.

On the ninety-first (91st) day following the date which the Plan Agreement is
Closed and for every month1 thereafter, up to and including the twelfth
(12th) month after the Plan Agreement is Closed (collectively referred to
hereinafter as “Months Four Through Twelve”) (in other words, the 4th through
the 12th month following the Closing of the Plan Agreement, the Parent agrees
that the New Shareholders can sell fifty thousand shares (50,000) of Parent
Common stock, subject to the following conditions:

1. The New Shareholders agree not to provide (by lending to) any prospective
short-sellers with any of the 50,000 shares of Parent Common stock being
authorized to sell under this Lock-Up Provision.

2. The New Shareholders shall notify Parent, within three (3) business days, of
any Parent Common stock purchased or sold during the Put Period.

3. The New Shareholders further agree that they will not take, directly or
indirectly, any action designed to or which might reasonably be expected to
cause or result, under the Securities Exchange Act of 1934 (the “Exchange Act”),
in stabilization or manipulation of the price of any securities of the Parent to
facilitate the sale or resale of the Parent Common stock registered under that
certain S-4 Registration Statement set forth in the Plan Agreement and filed
with the SEC.

 

1

A month shall be defined as each 30-day period after the Closing.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Schedule 4.4

OPTION TERMINATION AGREEMENT

No Options.